 

Exhibit 10.1

EXECUTION VERSION

 

Published CUSIP Number: 89054MAD1

Published Revolving Facility CUSIP Number 89054MAE9

Published Term Facility CUSIP Number: 89054MAF6

CREDIT AGREEMENT

Dated as of May 5, 2017

among

TOPBUILD CORP.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

THE OTHER LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION

as Syndication Agent

and

FIFTH THIRD BANK and SUNTRUST BANK,

as Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Section

 

Page

 

 

 

ARTICLE I          DEFINITIONS AND ACCOUNTING TERMS


1

 

 

 

1.01

Defined Terms


1

1.02

Other Interpretive Provisions


37

1.03

Accounting Terms


38

1.04

Rounding


39

1.05

Times of Day; Rates


39

1.06

Letter of Credit Amounts


39

1.07

Currency Equivalents Generally


39

1.08

Pro Forma Calculations


39

1.09

Limited Conditionality Acquisitions


40

 

 

ARTICLE II         THE COMMITMENTS AND CREDIT EXTENSIONS


41

 

 

 

2.01

The Loans


41

2.02

Borrowings, Conversions and Continuations of Loans


42

2.03

Letters of Credit


43

2.04

Swing Line Loans


53

2.05

Prepayments


56

2.06

Termination or Reduction of Commitments


58

2.07

Repayment of Loans


60

2.08

Interest


60

2.09

Fees


61

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate


62

2.11

Evidence of Debt


63

2.12

Payments Generally; Administrative Agent’s Clawback


63

2.13

Sharing of Payments by Lenders


65

2.14

Refinancing Amendments


66

2.15

Increase in Commitments


67

2.16

Cash Collateral


70

2.17

Defaulting Lenders


71

 

 

ARTICLE III       TAXES, YIELD PROTECTION AND ILLEGALITY


74

 

 

 

3.01

Taxes


74

3.02

Illegality


79

3.03

Inability to Determine Rates


79

3.04

Increased Costs; Reserves on Eurodollar Rate Loans


80

3.05

Compensation for Losses


82

3.06

Mitigation Obligations; Replacement of Lenders


82

3.07

Survival


83

 

 

ARTICLE IV       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


83

 

 

 

4.01

Conditions of Initial Credit Extension


83

4.02

Conditions to All Credit Extensions


86

 





-i-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

Section

 

Page

 

 

 

ARTICLE V        REPRESENTATIONS AND WARRANTIES


86

 

 

 

5.01

Existence, Qualification and Power


86

5.02

Authorization; No Contravention


86

5.03

Governmental Authorization; Other Consents


87

5.04

Binding Effect


87

5.05

Financial Statements; No Material Adverse Effect


87

5.06

Litigation


88

5.07

No Default


88

5.08

Ownership of Property; Liens


88

5.09

Environmental Compliance


88

5.10

Insurance


88

5.11

Taxes


88

5.12

ERISA Compliance


89

5.13

Subsidiaries; Equity Interests; Loan Parties


89

5.14

Margin Regulations; Investment Company Act


90

5.15

Disclosure


90

5.16

Compliance with Laws


90

5.17

Intellectual Property; Licenses, Etc


90

5.18

Solvency


91

5.19

Casualty, Labor Matters, Etc


91

5.20

[Reserved]


91

5.21

OFAC


91

5.22

Anti-Corruption Laws


91

5.23

EEA Financial Institutions


91

 

 

ARTICLE VI       AFFIRMATIVE COVENANTS


91

 

 

 

6.01

Financial Statements


91

6.02

Certificates; Other Information


93

6.03

Notices


94

6.04

Payment of Obligations


95

6.05

Preservation of Existence, Etc


95

6.06

Maintenance of Properties


95

6.07

Maintenance of Insurance


96

6.08

Compliance with Laws


96

6.09

Books and Records


96

6.10

Inspection Rights


96

6.11

Use of Proceeds


96

6.12

Covenant to Guarantee Obligations and Give Security


97

6.13

[Reserved.]


98

6.14

[Reserved];


98

6.15

Further Assurances


98

6.16

Post-Closing Obligations


98

6.17

[Reserved.]


99

6.18

Information Regarding Collateral


99

6.19

[Reserved];


99

 





-ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

Section

 

Page

 

 

 

6.20

[Reserved];


99

6.21

Designation of Subsidiaries


99

6.22

Anti-Corruption Laws


100

 

 

ARTICLE VII     NEGATIVE COVENANTS


100

 

 

 

7.01

Liens


100

7.02

Indebtedness


102

7.03

Investments


104

7.04

Fundamental Changes


105

7.05

Dispositions


105

7.06

Restricted Payments


107

7.07

Change in Nature of Business


107

7.08

Transactions with Affiliates


107

7.09

Burdensome Agreements


108

7.10

Use of Proceeds


109

7.11

Financial Covenants


109

7.12

Amendments of Organization Documents


109

7.13

Prepayments, Etc. of Indebtedness


109

7.14

[Reserved];


109

7.15

Sanctions


109

7.16

Anti-Corruption Laws


110

 

 

ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES


110

 

 

 

8.01

Events of Default


110

8.02

Remedies upon Event of Default


112

8.03

Application of Funds


112

 

 

ARTICLE IX       ADMINISTRATIVE AGENT


114

 

 

 

9.01

Appointment and Authority


114

9.02

Rights as a Lender


114

9.03

Exculpatory Provisions


115

9.04

Reliance by Administrative Agent


116

9.05

Delegation of Duties


116

9.06

Resignation of Administrative Agent


116

9.07

Non-Reliance on Administrative Agent and Other Lenders


118

9.08

No Other Duties, Etc


118

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding


118

9.10

Collateral and Guaranty Matters


120

9.11

Secured Cash Management Agreements and Secured Hedge Agreements


121

 

 

ARTICLE X        CONTINUING GUARANTY


121

 

 

 

10.01

Guaranty


121

10.02

Rights of Lenders


122

10.03

Certain Waivers


122

10.04

Obligations Independent


122

 





-iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

Section

 

Page

 

 

 

10.05

Subrogation


123

10.06

Termination; Reinstatement


123

10.07

Stay of Acceleration


123

10.08

Condition of Borrower


123

10.09

Appointment of Borrower


124

10.10

Right of Contribution


124

10.11

Keepwell


124

 

 

ARTICLE XI       MISCELLANEOUS


124

 

 

 

11.01

Amendments, Etc


124

11.02

Notices; Effectiveness; Electronic Communications


126

11.03

No Waiver; Cumulative Remedies; Enforcement


128

11.04

Expenses; Indemnity; Damage Waiver


129

11.05

Payments Set Aside


131

11.06

Successors and Assigns


131

11.07

Treatment of Certain Information; Confidentiality


136

11.08

Right of Setoff


138

11.09

Interest Rate Limitation


138

11.10

Counterparts; Integration; Effectiveness


138

11.11

Survival of Representations and Warranties


139

11.12

Severability


139

11.13

Replacement of Lenders


139

11.14

Governing Law; Jurisdiction; Etc


140

11.15

WAIVER OF JURY TRIAL


141

11.16

No Advisory or Fiduciary Responsibility


141

11.17

Electronic Execution of Assignments and Certain Other Documents


142

11.18

USA PATRIOT Act


142

11.19

[Reserved]


142

11.20

Acknowledgment and Consent to Bail-In of EEA Financial Institutions


142

 





-iv-

--------------------------------------------------------------------------------

 

 

 

 

ANNEX:

 

 

III

Term Loan Facility Amortization Schedule

 

 

 

 

SCHEDULES:

 

E

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

5.08(b)

Existing Liens

5.12

ERISA

5.13

Subsidiaries and Other Equity Investments; Loan Parties

5.17

Intellectual Property Matters

6.12

Deposit Accounts

6.16

Post-Closing Obligations

7.02

Existing Indebtedness

7.03

Existing Investments

7.09

Burdensome Agreements

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS:          Form of

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Term Note

C-2

Revolving Credit Note

D-1

Compliance Certificate

D-2

Security Joinder Agreement

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Permitted Acquisition Certificate

G

Security Agreement

H-1

United States Tax Compliance Certificate

H-2

United States Tax Compliance Certificate

H-3

United States Tax Compliance Certificate

H-4

United States Tax Compliance Certificate

J

Opinion Matters – Counsel to Loan Parties

N

Solvency Certificate

 

 



-v-

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 5, 2017,  among
TOPBUILD CORP., a Delaware corporation (the “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) a term loan facility in an aggregate principal amount of
$350,000,000, with (x) up to $250,000,000 to be drawn on the Closing Date and
(y) up to $100,000,000 that may be borrowed in multiple drawdowns for a period
after the Closing Date and (ii) a revolving credit facility in an initial
aggregate principal amount of $250,000,000, which will include (x) a sublimit
for the making of one or more Letters of Credit from time to time and a (y)
Swing Line Loans. The Lenders have indicated their willingness to lend and the
L/C Issuers have indicated its willingness to issue letters of credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01      Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, by the Borrower and/or any of its Subsidiaries
of, or any transaction that results in the Borrower and/or any of its
Subsidiaries owning, whether by purchase, merger, or otherwise, (a) a
controlling equity interest or other controlling ownership interest in another
Person (including the purchase of an option, warrant or convertible or similar
type of security to acquire such a controlling interest at the time it becomes
exercisable by the holder thereof), whether by purchase of such equity or other
ownership interest or upon the exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, or (b)
assets of another Person which constitute all or substantially all of the assets
of such Person or of a division, line of business or other business unit of such
Person.

“Additional Secured Obligations” means (a) all obligations of the Borrower or
any Restricted Subsidiary arising under Secured Cash Management Agreements and
Secured Hedge Agreements and (b) all costs and expenses incurred in connection
with enforcement and collection of the foregoing to the extent required to be
paid by the Loan Parties pursuant to Section 11.04 of this Agreement, including
the fees, charges and disbursements of counsel, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest,
expenses and fees that accrue after the commencement by or against any Loan
Party or any Restricted Subsidiary thereof of any proceeding under any Debtor
Relief Laws naming such





1

--------------------------------------------------------------------------------

 

 

Loan Party as the debtor in such  proceeding, regardless of whether such
interest, expenses and fees are allowed claims in such proceeding.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Fee Letter” means the letter agreement, dated April 10, 2017, among the
Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacity as an Arranger.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term  Facility represented by (i) at any time during the
Availability Period in respect of such Facility, such Term Lender’s Term 
Commitment at such time, subject to adjustment as provided in this Agreement
including Section 2.17, and (ii) thereafter, the principal amount of such
Term Lender’s Term  Loans at such time, and (b)  in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.17.  If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  If the commitment of each Term Lender to make Term
Loans have been terminated pursuant to Section 8.02, or if the Term Commitments
have expired, then the Applicable Percentage of each Term Lender in respect of
the Term Facility shall be determined based on the Applicable Percentage of such
Term Lender in respect of the Term Facility most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.





2

--------------------------------------------------------------------------------

 

 

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Total
Leverage Ratio), it being understood that the Applicable Rate for (a) Revolving
Loans that are Base Rate Loans shall be the percentage set forth under the
column “Base Rate”, (b) Revolving Loans that are Eurodollar Rate Loans shall be
the percentage set forth under the column “Eurodollar Rate & Letter of Credit
Fee”, (c) that portion of the Term Loan comprised of Base Rate Loans shall be
the percentage set forth under the column “Base Rate”, (d) that portion of the
Term Loan comprised of Eurodollar Rate Loans shall be the percentage set forth
under the column “Eurodollar Rate & Letter of Credit Fee”, (e) the Letter of
Credit Fee shall be the percentage set forth under the column “Eurodollar Rate &
Letter of Credit Fee”, and (f) the Commitment Fee shall be the percentage set
forth under the column “Commitment Fee”:

 

 

 

 

 

 

 

 

 

Level

Consolidated Total
Leverage Ratio

Eurodollar Rate
& Letter of Credit Fee

Base
Rate

Commitment
Fee

1

< 1.00:1

1.00%

0.00%

0.150%

2

> 1.00:1 but < 1.50:1

1.25%

0.25%

0.175%

3

> 1.50:1 but < 2.00:1

1.50%

0.50%

0.200%

4

> 2.00:1 but < 2.50:1

1.75%

0.75%

0.225%

5

> 2.50:1 but < 3.00:1

2.00%

1.00%

0.250%

6

> 3.00:1

2.50%

1.50%

0.275%

 

At the Closing Date, the Applicable Rate shall be based on Pricing Level 3.  Any
increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b);  provided,  however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 6 shall apply, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the first Business Day following the date on which such Compliance
Certificate is delivered.  In addition, at all times while the Default Rate is
in effect, the highest rate set forth in each column of the Applicable Rate
shall apply.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Term Commitment Percentage” means with respect to any Term Lender at
any time, such Term Lender’s Applicable Percentage in respect of the Term
Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term 
Facility, or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or





3

--------------------------------------------------------------------------------

 

 

holds a Term Loan or a Revolving Credit Loan, respectively, at such time,
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuers and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and PNC
Capital Markets LLC, in their capacities as lead arrangers and bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, but without duplication (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Restricted Subsidiaries for the fiscal year ended December
31, 2016, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Restricted Subsidiaries, including the notes thereto.

“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuers to make L/C Credit
Extensions pursuant to Section 8.02, and (b) in respect of the Term Facility,
the period from and including the Closing Date to the earliest of (i) the date
that falls 365 days after the Closing Date and (ii) the date of termination of
the commitments of the respective Term Lenders to make Term Loans pursuant to
Section 8.02.





4

--------------------------------------------------------------------------------

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate (calculated pursuant to clause (b) of
the definition thereof) plus 1.00%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

 “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
that is also a London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset that are capital expenditures as determined in accordance with
GAAP; provided that the term “Capital Expenditures” shall not include (i)
expenditures made in connection with the replacement, substitution, restoration
or repair of assets to the extent made with (x) insurance proceeds paid on
account of the loss of or damage to the assets being replaced, re-stored or
repaired or (y) awards of compensation arising from the taking by eminent domain
or condemnation of the assets being replaced, (ii) the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time, (iii) the purchase of assets that would otherwise
constitute Capital Expenditures to the extent financed with the proceeds of
Dispositions that are not required to be applied to prepay Term Loans, (iv)
expenditures that are accounted for as capital expenditures by Borrower or any





5

--------------------------------------------------------------------------------

 

 

Restricted Subsidiary and that actually are paid for by a Person other than the
Borrower or any Restricted Subsidiary (whether paid directly by such Person or
by reimbursing Borrower or such Restricted Subsidiary) and for which
neither  Borrower nor any Restricted Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period) or
(v) expenditures that constitute Permitted Acquisitions.   

“Capitalized Leases” means, in respect of any Person, all leases by that Person
as lessee that have been or should be, in accordance with GAAP, recorded as
capitalized leases on the balance sheet of that Person.

 “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the L/C Issuers or
Swing Line Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuers or the
Swing Line Lender (as applicable). 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
other Liens permitted hereunder):

(a)      readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)      time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(c)      commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one year from the date of
acquisition thereof; and





6

--------------------------------------------------------------------------------

 

 

(d)      Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party or any Restricted Subsidiary
thereof, is a Lender or an Affiliate of a Lender, or (b) at the time it (or its
Affiliate) becomes a Lender, is a party to a Cash Management Agreement with a
Loan Party or any Restricted Subsidiary, in each case in its capacity as a party
to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a)      any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is





7

--------------------------------------------------------------------------------

 

 

exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such “person” or “group” has
the right to acquire pursuant to any option right); or

(b)      during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means the property over which a Lien has been or is intended to be
granted to Administrative Agent pursuant to the Collateral Documents, but
excluding, for the avoidance of doubt, the Excluded Property.

“Collateral Documents” means, collectively, the Security Agreement, each of the
collateral assignments, Security Agreement supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1.





8

--------------------------------------------------------------------------------

 

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus the
sum of:

(i)     interest expense in accordance with GAAP,

(ii)    Federal, state, local and foreign income taxes, paid or accrued,

(iii)   depreciation and amortization expense,

(iv)   extraordinary, unusual or non-recurring non-cash expenses, losses or
charges which do not represent a cash charge in any future period (including any
such expense, loss or charge from discontinued operations,

(v)    non-cash restructuring and rationalization charges and non-cash charges
related to impairment of long-lived assets, intangible assets and goodwill,

(vi)   non-cash expenses related to stock based compensation (other than with
respect to phantom stock and stock appreciation rights),

(vii)  other non-cash charges of any kind,

(viii) cash restructuring and rationalization charges taken during such period
in an aggregate amount not to exceed $5,000,000 during any Measurement Period
and $10,000,000 during the term of this Agreement,

(ix)  any losses for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedge Agreement,

(x)    the Owens Corning Settlement Amount, to the extent paid during such
Measurement Period, and

(xi)   cash fees and expenses incurred in connection with acquisitions, equity
issuances and debt incurrences that are not otherwise capitalized (regardless of
whether consummated).

minus, without duplication and to the extent included in determining such
Consolidated Net Income for such period, the sum of:

(a)    interest income,

(b)    income tax credits and refunds (to the extent not netted from tax
expense),





9

--------------------------------------------------------------------------------

 

 

(c)    any cash payments made during such period in respect of items described
in clauses (iv) through (vii) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were incurred, 

(d)    extraordinary, unusual or non-recurring non-cash income or gains
realized,

(e)    any other non-cash items of income or gains

in each case of or by the Borrower  and its Restricted Subsidiaries for such
Measurement Period; provided that, for purposes of the definition of “Material
Subsidiary”, Consolidated EBITDA shall be calculated as described above on the
basis the Borrower and all Subsidiaries.   In addition, for purposes of
calculating Consolidated EBITDA for any period, if during such period the
Borrower or any Restricted Subsidiary shall have consummated an Acquisition with
a Cost of Acquisition in excess of $5,000,000 or a Disposition for consideration
in excess of $5,000,000, Consolidated EBITDA for such period shall be calculated
after giving Pro Forma Effect thereto in accordance with Section 1.08.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate amount of all
non-financed Capital Expenditures of the Borrower and its Restricted
Subsidiaries,  less (iii) the aggregate amount of Federal, state, local and
foreign income taxes paid in cash by the Borrower and its Restricted
Subsidiaries to (b) the sum of (i) cash Consolidated Interest Charges, (ii) the
aggregate principal amount of all regularly scheduled principal payments made in
cash (after giving effect to any prepayments prior to such Measurement Period
paid in cash that reduce the amount of such required payments) of outstanding
Indebtedness for borrowed money (excluding the Revolving Credit Loans, payments
to reimburse any drawings under any commercial letters of credit, and any
payments on Indebtedness required to be made on the final maturity date thereof,
and excluding any such payments to the extent refinanced through the incurrence
of additional Indebtedness otherwise expressly permitted under Section 7.02),
and (iii) the aggregate amount of all Restricted Payments made in cash pursuant
to Section 7.06(g) (but excluding the amount of stock repurchases, whether or
not pursuant to any accelerated share repurchase program); in each case, of or
by the Borrower and its Restricted Subsidiaries for the most recently completed
Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all Indebtedness, whether current or
long-term, for borrowed money (including the Loans hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all Capital Leases and purchase money Indebtedness, (c)
all direct obligations arising under standby letters of credit, bankers’
acceptances, bank guaranties, and similar instruments, and (d) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Restricted Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with





10

--------------------------------------------------------------------------------

 

 

borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) all interest paid or payable with respect
to discontinued operations and (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP, in each case, of or
by the Borrower and its Restricted Subsidiaries on a consolidated basis for the
most recently completed Measurement Period.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date, minus
unrestricted cash and Cash Equivalents of the Loan Parties on deposit with
financial institutions located in the United States, not to exceed $75,000,000
to (b) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period in accordance with
GAAP; provided that Consolidated Net Income shall exclude the net income of any
Restricted Subsidiary during such Measurement Period to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Restricted Subsidiary during such Measurement Period, except that the Borrower’s
equity in any net loss of any such Restricted Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (b) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Restricted Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower  as described in clause (b) of this
proviso).

“Consolidated Total Assets” means, as of any date of determination, the amount
which in accordance with GAAP would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of the Borrower
and its Subsidiaries, as of the most recently ended Measurement Period for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b).

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date, to (b)
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.





11

--------------------------------------------------------------------------------

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication):  (a) the value of the Equity Interests of the Borrower or any
Subsidiary to be transferred in connection with such

Acquisition, (b) the amount of any cash and fair market value of other property
(excluding property described in clause (a) and the unpaid principal amount of
any debt instrument) given as consideration in connection with such Acquisition,
(c) the amount (determined by using the face amount or the amount payable at
maturity, whichever is greater) of any Indebtedness incurred, assumed or
acquired by the Borrower or any Subsidiary in connection with such Acquisition,
(d) all additional purchase price amounts in the form of earnouts and other
contingent obligations that should be recorded on the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP in connection with
such Acquisition, (e) all amounts paid in respect of covenants not to compete
and consulting agreements that should be recorded on the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (f) the aggregate fair market
value of all other consideration given by the Borrower or any Subsidiary in
connection with such Acquisition.  For purposes of determining the Cost of
Acquisition for any transaction, the Equity Interests of the Borrower shall be
valued in accordance with GAAP.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term Facility
plus (iii) 2% per annum; provided,  however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any





12

--------------------------------------------------------------------------------

 

 

applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers, the Swing Line Lender and each other Lender promptly following such
determination.

“Delayed Draw Term Loan Advance” has the meaning assigned to such term in
Section Section 2.01(a).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.





13

--------------------------------------------------------------------------------

 

 

“Domestic Guarantors” means, collectively, (a) each Material Domestic Subsidiary
of the Borrower, (b) any other Domestic Subsidiary and from time to time party
to the Guaranty or any other agreement pursuant to which it guarantees the
Obligations or any portion thereof and.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)). 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release threat of Release
of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares





14

--------------------------------------------------------------------------------

 

 

of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)      for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;





15

--------------------------------------------------------------------------------

 

 

(b)      for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c)      if the Eurodollar Rate shall be less than zero percent, such rate shall
be deemed to be zero percent for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. The Administrative
Agent does not warrant, nor accept responsibility, nor shall the Administrative
Agent have any liability with respect to the administration, submission or any
other matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any comparable or successor rate thereto.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Accounts” has the meaning specified in Section 6.12(d).

“Excluded Property” means, with respect to any Loan Party, (a) all leasehold and
owned real property, (b) Equity Interests in partnerships, joint ventures and
non-wholly-owned  subsidiaries, (c) Equity Interests of captive insurance
subsidiaries and not-for-profit subsidiaries, and voting Equity Interests of any
Foreign Subsidiary to the extent that such Equity Interests represent more than
65% of the outstanding voting Equity Interests of such Foreign Subsidiary, (d)
any property and assets the pledge of which would require governmental consent,
approval, license or authorization or is otherwise prohibited by applicable law,
(e) all foreign IP Rights and any “intent-to-use” trademark applications prior
to the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law, (f) any equipment (and related intangibles) subject to a Permitted
Encumbrance securing purchase money Indebtedness or Capital Leases permitted
hereunder, and any other any asset if the granting of a security interest in
such asset would be prohibited by enforceable anti-assignment provisions of
contracts or applicable law or with respect to any assets to the extent such a
pledge would violate the terms of any contract with respect to such assets (in
each case, after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable law) or would trigger termination pursuant to any
“change of control” or similar provision of such contract, (g) motor vehicles
and other assets subject to certificates of title, (h) letter of credit rights,
(i) commercial tort claims (other than to the extent such rights can be
perfected by filing a UCC-1), (j) Excluded Accounts, and (k) those assets as to
which the Administrative Agent and the Borrower reasonably determine that the
cost of obtaining such a security interest or perfection thereof are excessive
in relation to the benefit to the Lenders of the security to be afforded
thereby.





16

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.11 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) pursuant to Section 3.01(a)(ii),  (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of June
9, 2015 among the Borrower, PNC Bank, National Association, as agent, and a
syndicate of lenders, as in effect on the Closing Date.

“Existing Letters of Credit” means the Letters of Credit described on Schedule
E.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, as proceeds of insurance
(other than proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings) or condemnation awards (and
payments in lieu thereof).

“Facility” means the Term  Facility or the Revolving Credit Facility, as the
context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.





17

--------------------------------------------------------------------------------

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means, collectively, the Agent Fee Letter, the Joint Fee Letter
and the PNC Fee Letter. 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the





18

--------------------------------------------------------------------------------

 

 

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) each Domestic Guarantor, (b) each other
Restricted Subsidiary of the Borrower that may from time to time become parties
to this Agreement pursuant to Section 6.12 and (c) with respect to Additional
Secured Obligations owing by any Loan Party or any of its Restricted
Subsidiaries and any Swap Obligation of a Specified Loan Party (determined
before giving effect to Sections 10.01 and 10.11) under the Guaranty, the
Borrower.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other





19

--------------------------------------------------------------------------------

 

 

substances, wastes, chemicals, pollutants, contaminants or compounds of any
nature in any form regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“Initial Term Loan Advance” has the meaning assigned to such term in Section
2.01(a).

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Increase Effective Date” has the meaning assigned to such term in Section
2.15(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.15(c).

“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments.

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Term Commitments” has the meaning assigned to such term in Section
2.15(a).

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.15(c).

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)      all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)      the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)      net obligations of such Person under any Swap Contract;

(d)      all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);





20

--------------------------------------------------------------------------------

 

 

(e)      indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)      all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;

(g)      all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h)      all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided,  however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing
Line Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrower and consented to by all the Appropriate Lenders with
respect to the applicable Facility;  provided that:





21

--------------------------------------------------------------------------------

 

 

(i)      any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii)     any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)    no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“Joint Fee Letter” means the letter agreement, dated April 10, 2017, among the
Borrower and Arrangers.

“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Facility or the Term Facility, the final maturity date as specified in
the applicable Refinancing Amendment with respect to any Other Term Loans, and
any Incremental Term Loan Maturity Date applicable to existing Incremental Term
Loans, as of any date of determination; provided,  however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the Business Day
immediately preceding such day.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any





22

--------------------------------------------------------------------------------

 

 

Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, with respect to a particular Letter of Credit, (a) Bank of
America in its capacity as issuer of such Letter of Credit, or any successor
issuer thereof, (b) such other Lender selected by the Borrower pursuant to
Section 2.03(k) from time to time to issue such Letter of Credit (provided that
no Lender shall be required to become an L/C Issuer pursuant to this subclause
(b) without such Lender’s consent), or any successor issuer thereof or (c) any
Lender selected by the Borrower (with the prior consent of the Administrative
Agent, which shall not be unreasonably withheld) to replace a Lender who is a
Defaulting Lender at the time of such Lender’s appointment as an L/C Issuer
(provided that no Lender shall be required to become an L/C Issuer pursuant to
this subclause (c) without such Lender’s consent), or any successor issuer
thereof; provided, the L/C Issuer with respect to the Existing Letters of Credit
(including any amendment, renewal or extension thereof) shall be PNC Bank,
National Association.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent , which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.





23

--------------------------------------------------------------------------------

 

 

“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation thereunder
and shall include the Existing Letters of Credit. 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means any Acquisition that (a) is not prohibited
hereunder, (b) is financed in whole or in part with a substantially concurrent
incurrence of Indebtedness, and (c) is not conditioned on the availability of,
or on obtaining, third-party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c)
each Security Joinder Agreement, (d) any agreement creating or perfecting rights
in cash collateral pursuant to the provisions of Section 2.16 of this Agreement,
(e) the Collateral Documents, (f) the Fee Letters and (g) each Issuer Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Loan Parties and their
respective subsidiaries, taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Documents, or of the ability of the Loan Parties, taken as a whole, to perform
their payment obligations under any Loan Document; or (c) a material adverse
effect upon the





24

--------------------------------------------------------------------------------

 

 

legality, validity, binding effect or enforceability against the Loan Parties,
taken as a whole, of any Loan Documents.

“Material Contract” means each contract or agreement to which the Borrower or
any of its Subsidiaries is a party, the termination, breach, or default would
reasonably be expected result in a Material Adverse Effect.

“Material Subsidiary” means any Domestic Subsidiary of the Borrower (other than
an Unrestricted Subsidiary) that, together with its Subsidiaries, (a) generates
more than 5% of Consolidated EBITDA on a Pro Forma Basis for the Measurement
Period most recently ended or (b) has tangible assets (including equity
interests in other Subsidiaries and excluding investments that are eliminated in
consolidation) of equal to or greater than 5% of the total tangible assets of
the Borrower and its Subsidiaries, on a consolidated basis as of the end of the
most Measurement Period; provided,  however, that if at any time there are
Subsidiaries which are not classified as “Material Subsidiaries” but which
collectively (i) generate more than 15% of Consolidated EBITDA on a Pro Forma
Basis or (ii) have tangible assets (including equity interests in other
Subsidiaries and excluding investments that are eliminated in consolidation) of
equal to or greater than 15% of the total tangible assets of the Borrower and
its Subsidiaries on a consolidated basis, then the Borrower shall promptly
designate one or more of such Subsidiaries as Material Subsidiaries and cause
any such Subsidiaries to comply with the provisions of Section 6.12 such that,
after such Subsidiaries become Guarantors hereunder, the Subsidiaries that are
not Guarantors shall (A) generate less than 15% of Consolidated EBITDA and (B)
have tangible assets of less than 15% of the total tangible assets of the
Borrower and its Subsidiaries on a consolidated basis; provided further,
 however, that in designating additional Subsidiaries as Material Subsidiaries,
the Borrower shall first designate all Domestic Subsidiaries before designating
any Foreign Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, May 5,
2022, (b) with respect to the Term Facility, May 5, 2022; provided,  however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the Business Day immediately preceding such day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01).

 “Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i),  (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuers in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.





25

--------------------------------------------------------------------------------

 

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means with respect to any Disposition by the Borrower or any
of its Restricted Subsidiaries, or any Extraordinary Receipt received or paid to
the account of the Borrower  or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Restricted Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any
Restricted Subsidiary thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.





26

--------------------------------------------------------------------------------

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Other Term Loan Commitments” means one or more classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Owens Corning Settlement Amount” means a settlement amount not to exceed
$30,000,000, payable by TopBuild Services Group Corp. to Owens Corning Sales,
LLC pursuant to a settlement agreement dated on or about May 4, 2017 in
settlement of a breach of commercial contract dispute. 

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).





27

--------------------------------------------------------------------------------

 

 

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (including a Multiple Employer Plan or a Multiemployer Plan) that
is maintained or is contributed to by the Borrower and any ERISA Affiliate and
is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Borrower and its Restricted Subsidiaries pursuant to the
terms of this Agreement, in each case so long as:

(a)     no Default shall then exist or would exist after giving effect thereto;

(b)     the Loan Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the Acquisition on a pro forma
basis, (i) the Loan Parties are in Pro Forma Compliance and (ii) the
Consolidated Net Leverage Ratio shall be 0.25 to 1.0 less than the then
applicable level set forth in Section 7.11, calculated using the same
Measurement Period used to determine Pro Forma Compliance;

(c)     the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive after the closing of such Acquisition in accordance
with Section 6.12) a security interest in all property (including, without
limitation, Equity Interests) acquired with respect to the Target,  in each case
to the extent required by and in accordance with the terms of Section 6.12;

(d)     (i) prior to the consummation of any such Acquisition with a Cost of
Acquisition in excess of $10,000,000,  the Administrative Agent and the Lenders
shall have received (x) a description of the material terms of such Acquisition,
and (y) such financial statements of the Target that may be reasonably requested
by the Administrative Agent, to the extent readily available, and (ii) not less
than two (2) Business Days prior to the consummation of any Permitted
Acquisition with a Cost of Acquisition in excess of $30,000,000, a Permitted
Acquisition Certificate, executed by a Responsible Officer of the Borrower
certifying that such Permitted Acquisition complies with the requirements of
this Agreement, and consolidated projected income statements of the Borrower and
its Restricted Subsidiaries (giving effect to such Acquisition);





28

--------------------------------------------------------------------------------

 

 

(e)     such Acquisition shall not be a “hostile” Acquisition and shall have
been approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target; and

(f)     subject to the limitations in Section 1.09 in connection with a Limited
Condition Acquisition, after giving effect to such Acquisition and any
Borrowings made in connection therewith, the aggregate principal amount of
Revolving Loans available to be borrowed under Section 2.01(b) hereof shall be
at least $25,000,000.

“Permitted Acquisition Certificate” means a certificate substantially the form
of Exhibit F or any other form approved by the Administrative Agent.

“Permitted Encumbrances” means Liens of the type permitted by Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) (i), maintained for employees of the Borrower
or any ERISA Affiliate or (ii) any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees, and/or
(iii) to which the Borrower may reasonably be expected to have any liability
under.

“Platform” has the meaning specified in Section 6.02.

“PNC Fee Letter” means the letter agreement, dated April 10, 2017, among the
Borrower, PNC Bank, National Association and PNC Capital Markets LLC, in its
capacity as an arranger.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio in accordance with Section 1.08.

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary (other than Bank of America \)
and the Administrative Agent, which agreement is in form and substance
reasonably acceptable to the Administrative





29

--------------------------------------------------------------------------------

 

 

Agent and which provides the Administrative Agent with “control” (as such term
is used in Article 9 of the UCC) over the deposit account(s) or securities
account(s) described therein.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reduction Amount” has the meaning set forth in Section 2.05(b)(ix).

“Refinance,” “Refinancing” and “Refinanced” shall have the meanings provided in
the definition of the term “Refinancing Indebtedness.”

“Refinanced Indebtedness” has the meaning provided in the definition of the term
“Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
additional Lender and Lender that agrees to provide any portion of the Other
Term Loans or Other Term Loan Commitments being incurred or provided pursuant
thereto, in accordance with Section 2.14.  

“Refinancing Indebtedness” means, with respect to any Indebtedness (the
“Refinanced Indebtedness”), any Indebtedness issued, incurred or otherwise
obtained in exchange for or as a replacement of (including by entering into
alternative financing arrangements in respect of such exchange or replacement
(in whole or in part), including by adding or replacing lenders, creditors,
agents, borrowers and/or guarantors, and including in each case, but not limited
to, after the original instrument giving rise to such Indebtedness has been
terminated and including, in each case, by entering into any credit agreement,
loan agreement, note purchase agreement, indenture or other agreement), or the
net proceeds of which are to be used for the purpose of modifying, extending,
refinancing, renewing, replacing, redeeming, repurchasing, defeasing, amending,
supplementing, restructuring, repaying or refunding (collectively to “Refinance”
or a “Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Refinancing Indebtedness); provided that (A)
except to the extent otherwise permitted under this Agreement (subject to a
dollar for dollar usage of any other basket set forth in the definition of
“Permitted Indebtedness,” if applicable), the principal amount (or accreted
value, if applicable) of any such Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing except by an
amount equal to the unpaid accrued interest and premium (including any tender
premiums) and penalties (if any) thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus an amount equal to
any existing commitment unutilized and letters of credit undrawn thereunder, (B)
if the Indebtedness being Refinanced is Indebtedness permitted by Section
7.02(d) and (h), the direct and contingent obligors with respect to such
Refinancing Indebtedness are not changed (except that any Loan Party may be
added as an additional direct or contingent obligor in respect of such
Refinancing Indebtedness), and (C) other than with respect to a Refinancing in
respect of Indebtedness permitted pursuant to Section 7.02(f), such Refinancing
Indebtedness shall have a final maturity date equal to or later than the final
maturity date of, and shall have a weighted average life to





30

--------------------------------------------------------------------------------

 

 

maturity equal to or greater than the weighted average life to maturity of, the
Refinanced Indebtedness (without giving effect to any amortization or
prepayments thereof prior to the time of such Refinancing) as of the date of
determination.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

 “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, shall include the secretary or any





31

--------------------------------------------------------------------------------

 

 

assistant secretary of a Loan Party and, solely for purposes of notices given to
Article II, shall include any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).





32

--------------------------------------------------------------------------------

 

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between the Borrower or any
Restricted Subsidiary and any Hedge Bank.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means a security agreement, in substantially the form of
Exhibit G (together with each other security agreement and security agreement
supplement delivered pursuant to Section 6.12, in each case as amended), duly
executed by each Loan Party.

“Security Joinder Agreement” means a joinder agreement substantially in the form
of Exhibit D-2 executed and delivered in accordance with the provisions of
Section 6.12.

 “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed





33

--------------------------------------------------------------------------------

 

 

as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.11).

“Specified Representations” means the representations set forth in Sections
5.01(a) (with respect to the organizational existence of the Loan Parties and
each of its Restricted Subsidiaries only), 5.01(c),  5.02,  5.04,  5.14,  5.18,
 5.21, and 5.22 of this Agreement.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor Deliverables” has the meaning ascribed to such term in
Section 6.12(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for





34

--------------------------------------------------------------------------------

 

 

any date prior to the date referenced in clause (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 “Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means (a) a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term  Lenders pursuant to Section 2.01(a)
and (b) the making of an Incremental Term Loan by a Lender to the Borrower
pursuant to Section 2.15.

“Term Commitment” means, as to each Term  Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Facility” means, at any time, (a) at any time during the Availability
Period in respect of such Facility, the sum of (i) the aggregate amount of the
Term Commitments at such





35

--------------------------------------------------------------------------------

 

 

time and (ii) the aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time and (b) thereafter, the aggregate principal
amount of the Term Loans of all Term Lenders outstanding at such time.

“Term Lender” means (a) prior to the expiration or termination of the Term
Commitments, those Lenders with Term Commitments and/or holding Term Loans, and
(b) after the expiration or termination of the Term Commitments, those Lenders
holding Term Loans and/or, as the context may require, Incremental Term Loans,
together with their successors and permitted assigns.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.

“Threshold Amount” means $30,000,000.

“Ticking Fee Commencement Date” shall have the meaning ascribed to such term in
Section 2.09(a)(ii).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).





36

--------------------------------------------------------------------------------

 

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 6.21 subsequent to
the date hereof, in each case, until such Person ceases to be an Unrestricted
Subsidiary of the Borrower in accordance with Section 6.21 or ceases to be a
Subsidiary of the Borrower.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Withholding Agent” means any Loan Party and the Administrative Agent.

 “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)      The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all





37

--------------------------------------------------------------------------------

 

 

tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)      In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)      Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03    Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

(b)      Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

(c)      Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Restricted
Subsidiaries or to the determination of any amount for the Borrower and its
Restricted Subsidiaries on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.





38

--------------------------------------------------------------------------------

 

 

1.04    Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05    Times of Day; Rates.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable)

1.06    Letter of Credit Amounts.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided,  however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.07    Currency Equivalents Generally.  Any amount specified in this Agreement
(other than in Articles II,  IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars.  For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

1.08    Pro Forma Calculations.  All pro forma computations required to be made
hereunder giving effect to any Acquisition or Disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction shall in each
case be calculated giving Pro Forma Effect thereto (and, in the case of any pro
forma computation made hereunder to determine whether such acquisition or
disposition, or issuance, incurrence or assumption of Indebtedness, or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
6.01(a) or 6.01(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 5.05(a)), and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X of the SEC. Such computations may
give effect to (i) any projected cost savings (net of continuing associated
expenses) expected to be realized as a result of such





39

--------------------------------------------------------------------------------

 

 

event to the extent such cost savings would be permitted to be reflected in
financial statements prepared in compliance with Article 11 of Regulation S-X of
the SEC or (ii) any other cost savings (net of continuing associated expenses)
that are reasonably anticipated by the Borrower to be achieved in connection
with any such event and are attributable to actions started or occurring within
the 12-month period following the consummation of such event, which the
Borrower, in its reasonable judgment, determines are achievable; provided that
if any cost savings included in any pro forma calculations pursuant to this
clause (ii) shall at any time cease to be achievable, in the Borrower’s
reasonable judgment, then on and after such time pro forma calculations to be
made hereunder shall no longer reflect such cost savings. Notwithstanding the
foregoing, (x) all adjustments pursuant to this paragraph will be without
duplication of any amounts that are otherwise included or added back in
computing Consolidated EBITDA in accordance with the definition of such term and
(y) the aggregate additions to Consolidated EBITDA pursuant to clauses (i) or
(ii) above for any period being tested shall not exceed 10% (or such greater
percentage as may be approved by the Administrative Agent in its sole
discretion) of the amount which would have been included in Consolidated EBITDA
as a result of the relevant event in the absence of the adjustments pursuant to
clauses (i) or (ii) above. If any Indebtedness bears a floating rate of interest
and is being given Pro Forma Effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedge Agreement
applicable to such Indebtedness).

1.09   Limited Conditionality Acquisitions.  In the event that the Borrower
notifies the Administrative Agent in writing that any proposed Acquisition is a
Limited Conditionality Acquisition and that the Borrower wishes to test the
conditions to such Acquisition and the availability of Indebtedness that is to
be used to finance such Acquisition in accordance with this Section, then the
following provisions shall apply:

(a)      any condition to such Acquisition or such Indebtedness that requires
that no Default or Event of Default shall have occurred and be continuing at the
time of such Acquisition or the incurrence of such Indebtedness, shall, if
agreed to by the lenders providing such Indebtedness, be satisfied if (i) no
Default or Event of Default shall have occurred and be continuing at the time of
the execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition and (ii) no Event of Default
under any of Sections 8.01(a),  (b),  (f) or (g) shall have occurred and be
continuing both before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith (including such additional
Indebtedness);  

(b)      any condition to such Acquisition and/or such Indebtedness that the
representations and warranties in this Agreement and, if applicable, the other
Loan Documents shall be true and correct at the time of such Acquisition or the
incurrence of such Indebtedness may, if agreed to by the lenders providing such
Indebtedness, be limited to the Specified Representations only, so long as all
such representations and warranties in this Agreement and, if applicable, the
other Loan Documents are true and correct in all material respects at the time
of the execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition;





40

--------------------------------------------------------------------------------

 

 

(c)      any financial ratio test or condition, may upon the written election of
the Borrower delivered to the Administrative Agent prior to the execution of the
definitive agreement for such Acquisition, be tested either (i) upon the
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition or (ii) upon the consummation of the Limited
Conditionality Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Conditionality Acquisition and
related incurrence of Indebtedness, on a Pro Forma Basis; provided that the
failure to deliver a notice under this Section 1.09(c) prior to the date of
execution of the definitive agreement for such Limited Conditionality
Acquisition shall be deemed an election to test the applicable financial ratio
under subclause (ii) of this Section 1.09(c); and

(d)      if the Borrower has made an election with respect to any Limited
Conditionality Acquisition to test a financial ratio test or condition at the
time specified in clause (c)(i) of this Section, then in connection with any
subsequent calculation of any ratio (other than the financial covenants tested
pursuant to Section 7.11) or basket on or following the relevant date of
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition and prior to the earlier of (i) the date on which
such Limited Conditionality Acquisition is consummated or (ii) the date that the
definitive agreement for such Limited Conditionality Acquisition is terminated
or expires without consummation of such Limited Conditionality Acquisition, any
such ratio (other than the financial covenants tested pursuant to Section
7.11)  or basket shall be required to be satisfied (x) on a Pro Forma Basis
assuming such Limited Conditionality Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated and (y) assuming such Limited Conditionality Acquisition
and other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated.

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested.  Notwithstanding anything to the contrary
herein, in no event shall the Borrower elect to have this Section 1.09 apply to
more than two Limited Conditionality Acquisitions at any time outstanding and
not consummated.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    The Loans.  (a)  The Term Borrowing.  Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make Term
Loans to the Borrower from time to time, on any Business Day during the
Availability Period for the Term Facility in multiple drawings by the Borrower,
the first of which will be on the Closing Date in the aggregate amount of
$250,000,000 (the “Initial Term Loan Advance”) and the other drawings to occur
during the Availability Period for the Term Facility in an aggregate amount not
to exceed $100,000,000 (such drawings, in the aggregate, the “Delayed Draw Term
Loan Advance”), with such Term Loans by each Term Lender not to exceed such Term
Lender’s Term Commitment.  Each Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective
Applicable Term Commitment Percentage.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.





41

--------------------------------------------------------------------------------

 

 

(b)      The Revolving Credit Borrowings.  Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrower from time to time,
on any Business Day during the Availability Period for the Revolving Credit
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
Revolving Credit Exposure shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment.  Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02      Borrowings, Conversions and Continuations of Loans.  (a)  Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephone notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan
Notice.  Each such Committed Loan Notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.

(b)      Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term  Loans or Revolving Credit
Loans, and if no timely notice of a





42

--------------------------------------------------------------------------------

 

 

conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a).  In the case of a Term  Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
 however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

(c)      Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d)      The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.

(e)      After giving effect to all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than five (5) Interest Periods in effect in
respect of the Term Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than seven (7) Interest Periods in effect in respect of the
Revolving Credit Facility.

(f)      Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03   Letters of Credit. 

(a)      The Letter of Credit Commitment. 

(i)      Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the





43

--------------------------------------------------------------------------------

 

 

account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the Revolving Credit Exposure shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

(ii)      No L/C Issuer shall issue any Letter of Credit if:

(A)      subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

(B)      the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders and
the applicable L/C Issuer have approved such expiry date (it being agreed that
following the Letter of Credit Expiration Date, any outstanding Letter of Credit
would be required to be cash collateralized by the Borrower on terms and
pursuant to arrangements reasonably satisfactory to such L/C Issuer).

(iii)      No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(A)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or





44

--------------------------------------------------------------------------------

 

 

shall impose upon t such L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which such L/C Issuer in good faith
deems material to it;

(B)      the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;

(C)      except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, the Letter of Credit is in an initial stated amount less
than $100,000;

(D)      the Letter of Credit is to be denominated in a currency other than
Dollars;

(E)      any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

(F)      the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

(iv)      No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)       No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi)      Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuers shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuers in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.





45

--------------------------------------------------------------------------------

 

 

(b)      Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.  

(i)       Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by such L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer.  Such Letter of Credit Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to such L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the applicable L/C Issuer may require.  Additionally,
the Borrower shall furnish to the L/C Issuers and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.

(ii)      Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless such L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit (and on the Closing Date with respect to the Existing Letters of Credit),
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk





46

--------------------------------------------------------------------------------

 

 

participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided,  however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

(c)      Drawings and Reimbursements; Funding of Participations. 

(i)      Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on
the date of any payment by such L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if





47

--------------------------------------------------------------------------------

 

 

immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii)      Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to such L/C Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of such L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of such L/C Issuer.

(v)      Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided,  however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse each L/C
Issuer for the amount of any payment made by each L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)      If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to





48

--------------------------------------------------------------------------------

 

 

be paid by such Lender pursuant to the foregoing provisions of this Section
2.03(c) by the time specified in Section 2.03(c)(ii), then, without limiting the
other provisions of this Agreement, such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be.  A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d)      Repayment of Participations. 

(i)      At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii)     If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)      Obligations Absolute.  The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)      any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;





49

--------------------------------------------------------------------------------

 

 

(ii)     the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    waiver by an L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by an
L/C Issuer which does not in fact materially prejudice the Borrower;

(v)     honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)    any payment made by any L/C Issuer in respect of an otherwise  complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)   any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)  any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify such L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.





50

--------------------------------------------------------------------------------

 

 

(f)      Role of L/C Issuers.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided,  however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(e);  provided,  however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against an L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  The L/C Issuers may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g)      Applicability of ISP.  Unless otherwise expressly agreed by such
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit.  Notwithstanding
the foregoing, no L/C Issuer shall be responsible to the Borrower for, and no
L/C Issuer’s rights and remedies against the Borrower shall be impaired by, any
action or inaction of any applicable L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where any applicable L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.





51

--------------------------------------------------------------------------------

 

 

(h)      Letter of Credit Fees.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

(i)      Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the Fee Letter, computed on the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j)      Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)      Appointment of Additional L/C Issuers.  In addition to Bank of America
(and PNC Bank, National Association with respect to the Existing Letters of
Credit), the Borrower may from time to time, with notice to the Revolving Credit
Lenders and the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) and the applicable Revolving Credit Lender
being so appointed, appoint additional Revolving Credit Lenders to be L/C
Issuers and increase the Letter of Credit Sublimit by the aggregate amount
consented to by the consenting increasing or additional L/C Issuers; provided,
that at no time shall there be more than three (3) L/C Issuers.  Upon the
appointment of a Lender as an L/C Issuer hereunder such Person shall become
vested with all of the rights, powers, privileges and duties of an L/C Issuer
hereunder.





52

--------------------------------------------------------------------------------

 

 

(l)      Letters of Credit Issued for Restricted Subsidiaries.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

(m)    Reporting of Letter of Credit Information.  At any time that any Lender
other than the Person serving as the Administrative Agent is an L/C Issuer, then
(i) on the last Business Day of each calendar month, (ii) on each date that a
Letter of Credit is amended, terminated or otherwise expires, (iii) on each date
that an L/C Credit Extension occurs with respect to any Letter of Credit, and
(iv) upon the request of the Administrative Agent, each L/C Issuer (or, in the
case of part (ii), (iii) or (iv), the applicable L/C Issuer) shall deliver to
the Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder.  No failure on
the part of any L/C Issuer to provide such information pursuant to this Section
2.03(m) shall limit the obligation of the Borrower or any applicable Lender
hereunder with respect to its reimbursement and participation obligations,
respectively, pursuant to this Section 2.03.

2.04   Swing Line Loans. 

(a)      The Swing Line.  Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided,  however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Revolving Credit Commitment, (y) the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.





53

--------------------------------------------------------------------------------

 

 

(b)      Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan
Notice.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c)      Refinancing of Swing Line Loans. 

(i)      The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Revolving Credit Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.





54

--------------------------------------------------------------------------------

 

 

(ii)      If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit  Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided,  however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d)      Repayment of Participations. 

(i)      At any time after any Revolving Credit Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.





55

--------------------------------------------------------------------------------

 

 

(ii)      If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e)      Interest for Account of Swing Line Lender.  The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f)      Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05   Prepayments. 

(a)      Optional. 

(i)      Subject to the last sentence of this Section 2.05(a)(i), the Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to the
principal repayment installments thereof as directed by the





56

--------------------------------------------------------------------------------

 

 

Borrower (provided that in the event that the Borrower does not specify the
order in which to apply prepayments, the Borrower shall be deemed to have
elected that such prepayment be applied to reduce the scheduled installments of
principal of such Term Loans in reverse order of maturity, and subject to
Section 2.17, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.  Notwithstanding anything to the contrary contained herein, the
Borrower shall not be permitted to prepay the Term Facility pursuant to this
Section 2.05(a)(i) during the period from the Closing Date through the date ten
Business Days thereafter.

(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b)      Mandatory. 

(i)      If the Borrower or any of its Restricted Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by Section
7.05(a) – (h), (j), (k) or (l)) which results in the realization by such Person
of Net Cash Proceeds, the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds within three Business Days after
receipt thereof by such Person (such prepayments to be applied as set forth in
clause (iii) below);  provided,  however, that, with respect to any Net Cash
Proceeds realized under a Disposition described in this Section 2.05(b)(i), at
the election of the Borrower (as notified by the Borrower to the Administrative
Agent within three Business Days after the date of such Disposition), and so
long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower or such Restricted Subsidiary may reinvest all or any
portion of such Net Cash Proceeds in operating assets so long as within 365 days
after the receipt of such Net Cash Proceeds, such reinvestment shall have been
consummated or the Borrower or such Restricted Subsidiary shall have entered
into a binding agreement for such reinvestment (as certified by the Borrower in
writing to the Administrative Agent); and provided further,  however, that any
Net Cash Proceeds not subject to such definitive agreement or so reinvested
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii).

(ii)    Upon any Extraordinary Receipt received by or paid to or for the account
of the Borrower or any of its Restricted Subsidiaries, and not otherwise
included in clause (i) of this Section 2.05(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom within 3 Business Days after receipt thereof by the Borrower
or such Restricted Subsidiary (such prepayments to be applied as set forth in
clauses (vi) and (ix) below);  provided,  however, 





57

--------------------------------------------------------------------------------

 

 

at the election of the Borrower (as notified by the Borrower to the
Administrative Agent within 3 Business Days after the date of receipt of such
Net Cash Proceeds), and so long as no Default shall have occurred and be
continuing or would result therefrom, the Borrower or such Restricted Subsidiary
may apply within 365 days after the receipt of such cash proceeds to replace,
rebuild, restore or repair the property in respect of which such Net Cash
Proceeds were received; and provided,  further,  however, that any cash proceeds
not so applied shall be immediately applied to the prepayment of the Loans as
set forth in this Section 2.05(b)(v).

(iii)    Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the Term Facility, to the next four
scheduled principal repayment installments thereof in order of maturity, and,
second, pro rata, to the remaining amortization installments pursuant to Section
2.07(a).

(iv)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.

(v)      Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b),  first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i) or (ii),of this Section 2.05(b), the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Revolving Credit Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business, and the Revolving Credit Facility shall be
automatically and permanently reduced by the Reduction Amount as set forth in
Section 2.06(b)(iii).  Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party)
to reimburse the applicable L/C Issuer or the Revolving Credit Lenders, as
applicable.

2.06      Termination or Reduction of Commitments.  (a)  Optional.  The Borrower
may, upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Borrower (by notice to Administrative Agent on





58

--------------------------------------------------------------------------------

 

 

or prior to the specified effective date) if such condition is not satisfied and
(iv) the Borrower shall not terminate or reduce (A) the Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Credit Outstandings would exceed the Revolving
Credit Facility, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit.  In addition, during the Availability Period in respect of the
Term Facility, the Borrower may, upon notice to the Administrative Agent as set
forth above, from time to time terminate (in whole or in part) the unused
portion of the aggregate Term Commitments.

(b)      Mandatory. 

(i)      The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the last day of the Availability Period for the Term
Facility.

(ii)     The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Loans
outstanding thereunder is required to be made pursuant to Section 2.05(b)(i) or
(ii) by an amount equal to the applicable Reduction Amount.

(iii)    If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.

(c)      Application of Commitment Reductions; Payment of Fees. 

(i)      The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Revolving Credit Commitment under this Section 2.06.  Upon any reduction
of the Revolving Credit Commitments, the Revolving Credit Commitment of each
Revolving Credit Lender shall be reduced by such Lender’s Applicable Revolving
Credit Percentage of such reduction amount.  All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Facility shall be paid on the effective date of such
termination.

(ii)     The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term Commitments
under this Section 2.06.  Upon any reduction of the unused portion of the
aggregate Term Commitments, the Term Commitment of each Term Lender shall be
reduced by such Lender’s ratable portion of such reduction amount.  All fees in
respect of the Term Facility accrued until the effective date of any termination
of the Term Facility shall be paid on the effective date of such termination.





59

--------------------------------------------------------------------------------

 

 

2.07    Repayment of Loans. 

(a)      Term Loans.  The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans in the amounts and on the dates as set forth
on Annex III (which principal amounts shall be (i) reduced as a result of the
application of prepayments in accordance with Section 2.05 and (ii) increased
proportionally as set forth in Annex III to account for the Delayed Draw Term
Loan Advance beginning with the payment due on the last Business Day of June,
2018 (it being understood that on or prior to such date, the Administrative
Agent shall deliver to the Lenders and the Borrower an updated Annex III
reflecting such increased amortization amounts)); provided,  however, that the
final principal repayment installment of the Term Loans shall be repaid on the
Maturity Date for the Term Facility and in any event shall be in an amount equal
to the aggregate principal amount of Term Loans outstanding on such date.

(b)      Revolving Credit Loans.  The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

(c)      Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

2.08    Interest. 

(a)      Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility; (ii)
each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility; and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for the Revolving Credit Facility.

(b)      Default Rate.

(i)      If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii)     If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.





60

--------------------------------------------------------------------------------

 

 

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses 2.08(b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)      Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.  In addition to certain fees described in Sections 2.03(h) and
(i):

(a)      The Borrower shall pay to the Administrative Agent for the account of
each Revolving Lender in accordance with its Applicable Revolving Credit
Percentage, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Revolving Facility for purposes of
determining the commitment fee.  In addition, the Borrower shall pay to the
Administrative Agent for the account of each Term Lender in accordance with its
Applicable Term Commitment Percentage, a commitment fee equal to the Applicable
Rate times the actual daily amount by which the aggregate Term Commitments
exceed the Outstanding Amount of Term Loans, subject to adjustment as provided
in Section 2.15. 

(i)      The commitment fee with respect to the Revolving Facility shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the Revolving
Credit Facility.

(ii)     The commitment fee with respect to the Term Facility shall begin
accruing on the ninetieth (90) day following the Closing Date (the “Ticking Fee
Commencement Date”) , including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Ticking Fee Commencement
Date, and on the last day of the Availability Period for the Term Facility. 

(iii)    The commitment fees payable with respect to both Facilities shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during





61

--------------------------------------------------------------------------------

 

 

any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b)      Other Fees. 

(i)      The Borrower shall pay to the Arrangers and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the respective Fee Letters.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii)     The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10   Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.  

(a)      All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b)      If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower  or for any other reason, the Borrower  or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or applicable L/C Issuer, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or any L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C Issuer, as the case may be, under Section 2.03(c)(iii),
 2.03(i) or 2.08(b) or under Article VIII.  The Borrower’s obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.





62

--------------------------------------------------------------------------------

 

 

2.11   Evidence of Debt.  (a)  The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)     In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12   Payments Generally; Administrative Agent’s Clawback. 

(a)     General.  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(i)      Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on





63

--------------------------------------------------------------------------------

 

 

such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)      Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or such L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(b)      Failure to Satisfy Conditions Precedent.  If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative





64

--------------------------------------------------------------------------------

 

 

Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(c)     Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
11.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).

(d)     Funding Source.  Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

(e)     Insufficient Funds.  If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

2.13  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:





65

--------------------------------------------------------------------------------

 

 

(i)      if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)     the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.16, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Restricted Subsidiary thereof (as to which the provisions of this Section shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14   Refinancing Amendments.

(a)      At any time after the Closing Date, the Borrower may obtain, from any
Lender or any additional Term Lender, Other Term Loans to refinance all or any
portion of the Term Loans then outstanding under this Agreement which will be
made pursuant to Other Term Loan Commitments pursuant to a Refinancing
Amendment; provided that such Other Term Loans (i) may rank equal in priority in
right of payment and of security with the other Loans and Commitments hereunder,
(ii)(A) will have interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts and prepayment terms and premiums as may be agreed by the Borrower and
the Lenders thereof and/or (B) additional fees and/or premiums may be payable to
the Lenders providing such Other Loans in addition to any of the items
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Refinancing Amendment, (iii) may have optional prepayment
terms (including call protection and prepayment terms and premiums) as may be
agreed between the Borrower and the Lenders thereof, (iv) will have a final
maturity date no earlier than, and will have a weighted average life to maturity
equal to or greater than, the Loans being refinanced (except by virtue of
amortization or prepayment of the Loans prior to the time of such refinancing)
and (v) will have such other terms and conditions (other than as provided in
foregoing clauses (ii) through (iv)) that are identical in all material respects
to, or (taken as a whole) are no more favorable to the additional lenders or
holders providing such Other Term Loan Commitments and Other Term Loans than
those applicable to the Loans being refinanced Any Other Term Loans may
participate on a pro rata basis or on a less than pro rata basis (but, except as
otherwise permitted by this Agreement, not on a greater than pro rata basis) in
any mandatory prepayments under Section 2.05(b)(i),  (ii) or (iii), as specified
in the applicable Refinancing Amendment. In connection with any Refinancing
Amendment, the Borrower shall, if reasonably requested by the Administrative
Agent, deliver customary reaffirmation agreements





66

--------------------------------------------------------------------------------

 

 

and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Other Term
Loans are provided with the benefit of the applicable Loan Documents.

(b)      Each class of Other Term Loan Commitments and Other Term Loans incurred
under this Section 2.14 shall be in an aggregate principal amount that is not
less than $20,000,000 (or, if less, the remaining permitted amount of such Other
Term Loan Commitments and Other Term Loans). The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Other Term Loan Commitments and Other Term Loans incurred pursuant thereto
(including any amendments necessary to treat the Other Term Loans and/or Other
Term Loan Commitments as Loans and Commitments). Any Refinancing Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.14.

(c)      This Section 2.14 shall supersede any provisions in Section 2.12,  2.13
or 11.01 to the contrary.  For the avoidance of doubt, any of the provisions of
this Section 2.14 may be amended with the consent of the Required Lenders. For
the avoidance of doubt, no Refinancing Amendment shall effect any amendments
that would require the consent of each affected Lender or all Lenders pursuant
to the proviso in the first paragraph of Section 11.01, unless each such Lender
has, or all such Lenders have, as the case may be, given its or their consent to
such amendment. No Lender shall be under any obligation to provide any Other
Term Loan Commitment unless such Lender executes a Refinancing Amendment.

2.15   Increase in Commitments. 

(a)      Borrower Request.  The Borrower may by written notice to the
Administrative Agent elect to request (x) prior to the Maturity Date for the
Revolving Credit Facility, an increase to the existing Revolving Credit
Commitments (each, an “Incremental Revolving Commitment”) and/or (y) the
establishment of one or more new term loan commitments (each, an “Incremental
Term Commitment”), by an aggregate amount not in excess of $200,000,000
million.  Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which the Borrower proposes that the Incremental Commitments
shall be effective, which shall be a date not less than 10 Business Days after
the date on which such notice is delivered to the Administrative Agent and (ii)
the identity of each Eligible Assignee to whom the Borrower proposes any portion
of such Incremental Commitments be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide such Incremental Commitment.  A maximum of three
Incremental Commitments shall be permitted.  Each Incremental Commitment shall
be in an aggregate amount of $20,000,000 or any whole multiple of $5,000,000 in
excess thereof (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the aggregate limit in
respect of Incremental Commitments set forth in above).





67

--------------------------------------------------------------------------------

 

 

(b)      Conditions.  No Incremental Commitments shall become effective as of
the Increase Effective Date unless (but subject to Section 1.09 in each case):

(i)      each of the conditions set forth in Section 4.02 shall be satisfied;

(ii)     no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;

(iii)    the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.15(b), the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01; provided that, in the case of an
Incremental Commitment being used to consummate a Limited Condition Acquisition,
at the Borrower’s election, to the extent acceptable to the Lenders providing
the relevant Incremental Commitment, the only representations and warranties
that will be required to be true and correct will be the Specified
Representations (conformed as necessary for such acquisition) and such of the
representations made by or on behalf of the applicable target, its affiliates,
its subsidiaries or their respective businesses in the acquisition agreement
governing such Limited Condition Acquisition as are material to the interests of
the Lenders, but only to the extent that a Loan Party has the right to terminate
its obligations under such acquisition agreement or to decline to consummate
such Limited Condition Acquisition as a result of a breach of such
representations in the acquisition agreement;

(iv)    on a pro forma basis (assuming, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn), the
Borrower shall be in compliance with each of the covenants set forth in Section
7.11 as of the end of the latest fiscal quarter for which internal financial
statements are available;

(v)     the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Credit Loans pursuant to Section 2.15(d); and

(vi)    as a condition precedent to each Incremental Commitment, the Borrower
shall deliver or cause to be delivered officer’s certificates, Organization
Documents and legal opinions of the type delivered on the Closing Date to the
extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent, and if such Incremental Commitment is
being provided in connection with a Limited Conditionality Acquisition, such
certificate shall provide that the above requirements were satisfied in
accordance with Section 1.09.  

(c)      Terms of New Loans and Commitments.  The terms and provisions of Loans
made pursuant to Incremental Commitments shall be as follows:





68

--------------------------------------------------------------------------------

 

 

(i)      terms and provisions of Incremental Term Loans shall be, except as
otherwise set forth herein or in the Increase Joinder, identical to the Term
Loans (it being understood that Incremental Term Loans may be a part of the Term
Loans) and to the extent that the terms and provisions of Incremental Term Loans
are not identical to the Term Loans (except to the extent permitted by clause
(iii), (iv) or (v) below) they shall be reasonably satisfactory to the
Administrative Agent; provided that in any event the Incremental Term Loans must
comply with clauses (iii), (iv) and (v) below;

(ii)     the terms and provisions of Revolving Credit Loans made pursuant to new
Commitments shall be identical to the Revolving Credit Loans;

(iii)    the weighted average life to maturity of any Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
then existing Term Loans;

(iv)    the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the then Latest Maturity Date;

(v)     the Applicable Rate for Incremental Term Loans shall be determined by
the Borrower and the Lenders of the Incremental Term Loans.

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them.  Notwithstanding the provisions of Section 11.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.15.  In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Revolving Credit Loans or
Term Loans shall be deemed, unless the context otherwise requires, to include
references to Revolving Credit Loans made pursuant to Incremental Revolving
Commitments and Incremental Term Loans that are Term Loans, respectively, made
pursuant to this Agreement.  This Section 2.15 shall supersede any provisions in
Section 2.13 or Section 11.01 to the contrary.

(d)      Adjustment of Revolving Credit Loans.  To the extent the Commitments
being in-creased on the relevant Increase Effective Date are Incremental
Revolving Commitments, then each Revolving Credit Lender that is acquiring an
Incremental Revolving Commitment on the Increase Effective Date shall make a
Revolving Credit Loan, the proceeds of which will be used to prepay the
Revolving Credit Loans of the other Revolving Credit Lenders immediately prior
to such Increase Effective Date, so that, after giving effect thereto, the
Revolving Credit Loans outstanding are held by the Revolving Credit Lenders pro
rata based on their Revolving Credit Commitments after giving effect to such
Increase Effective Date.  If there is a new borrowing of Revolving Credit Loans
on such Increase Effective Date, the Revolving Credit Lenders after giving
effect to such Increase Effective Date shall make such Revolving Credit Loans in
accordance with Section 2.01(b).





69

--------------------------------------------------------------------------------

 

 

(e)      Making of New Term Loans.  On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Borrower in an amount equal to its new Commitment.

(f)      Equal and Ratable Benefit.  The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Increase Joinder.  The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Collateral
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such class of Term Loans or any such new
Commitments.

2.16   Cash Collateral.

(a)      Certain Credit Support Events.  If (i) such L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases),
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.18(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).  If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse such L/C Issuer.

(b)      Grant of Security Interest.  The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.16(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuers as herein provided, or that the total
amount of such Cash Collateral is





70

--------------------------------------------------------------------------------

 

 

less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such
deficiency.  All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.  The Borrower shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c)      Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.04,  2.05,  2.06,  2.17 or 8.02 in respect of Letters of Credit or
Swing Line Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)      Release.  Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and such L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

2.17   Defaulting Lenders.

(a)      Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)      Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01 and in the definition of “Required
Lender”.

(ii)     Defaulting Lender Waterfall.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or





71

--------------------------------------------------------------------------------

 

 

Swing Line Lender hereunder; third, to Cash Collateralize each L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.16;  fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize each L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16;  sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)      Certain Fees.

(A)      No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender.

(B)      Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.





72

--------------------------------------------------------------------------------

 

 

(C)      With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment.  Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)     Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b)      Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.





73

--------------------------------------------------------------------------------

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.   (a)  Payments Free of Taxes.

(i)      Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)     If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)      Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.





74

--------------------------------------------------------------------------------

 

 

(c)      Tax Indemnifications.  (i)  Each of the Loan Parties shall, and does
hereby, jointly and severally, indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to  such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuers (with a copy to the Administrative Agent, or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.  Each of the Loan Parties shall, and does
hereby, jointly and severally, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the L/C Issuers for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.

(ii)      Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)      Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.





75

--------------------------------------------------------------------------------

 

 

(e)      Status of Lenders; Tax Documentation.  

(i)      Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)      any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)      in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an





76

--------------------------------------------------------------------------------

 

 

exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)      executed copies of IRS Form W-8ECI; .

(3)      in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4)      to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-SECT, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)      if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or





77

--------------------------------------------------------------------------------

 

 

1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii)      Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)      Treatment of Certain Refunds.  Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g)      Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.





78

--------------------------------------------------------------------------------

 

 

3.02    Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid  such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

3.03    Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof,  (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan  or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) (i) above, “Impacted Loans”), or (b) the Administrative
Agent or the Required Lenders determine that for any reason  the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of





79

--------------------------------------------------------------------------------

 

 

the Required Lenders revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans,   in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the Required Lenders notify the Administrative Agent and the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.

(a)      Increased Costs Generally.  If any Change in Law shall:

(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or, in the
case of clause (ii) above, any Loan), or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer,





80

--------------------------------------------------------------------------------

 

 

the Borrower will pay to such Lender or such L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b)      Capital Requirements.  If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

(c)      Certificates for Reimbursement.  A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)      Delay in Requests.  Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)      Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such





81

--------------------------------------------------------------------------------

 

 

additional interest from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

3.05   Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly, but in any
event within 10 days after such demand, compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)      any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. 

3.06   Mitigation Obligations; Replacement of Lenders.  (a)  Designation of a
Different Lending Office.  Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such





82

--------------------------------------------------------------------------------

 

 

Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

(b)      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
11.13.

3.07    Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension.  The obligation of the L/C
Issuers and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a)      The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:

(i)      executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii)     evidence that the Collateral Documents shall be effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable first security interest and Lien upon the
Collateral, including, without limitation:

(A)      searches of UCC filings in the jurisdiction of organization or
formation of each Loan Party, in each jurisdiction where a filing would need to
be made in order to perfect the Administrative Agent’s security interest in the
Collateral, and in each other jurisdiction requested by the Administrative
Agent,

(B)      financing statements on file in such jurisdictions and evidence that no
Liens exist other than Liens permitted hereunder,





83

--------------------------------------------------------------------------------

 

 

(C)      proper UCC-1 financing statements in form appropriate for filing under
the Uniform Commercial Code of each jurisdiction  that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created thereby;

(D)      certificates and instruments representing the Securities Collateral
referred to therein accompanied by undated stock powers or instruments of
transfer executed in blank;

(E)      [Reserved]; and

(F)      evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement has been taken (including receipt of
duly executed payoff letters and UCC-3 termination statements;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization;

(v)     a favorable opinion of Greenberg Traurig, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit J and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

(vi)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the consummation by such Loan Party of this Agreement and the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(vii)   a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since December
31, 2016 that has had or would be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;





84

--------------------------------------------------------------------------------

 

 

(viii)  [reserved];

(ix)    a certificate attesting to the Solvency of the Borrower (on a
consolidated basis with its Restricted Subsidiaries) as of the Closing Date from
its chief financial officer, substantially in the form of Exhibit N;

(x)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with certificates of
insurance;

(xi)    [reserved];

(xii)   evidence that the principal of and interest on, and all other amounts
owing in respect of, the Indebtedness (except for Existing Letters of Credit
which shall continue hereunder) under the Existing Credit Agreement has been, or
concurrently with the Closing Date is being, terminated and all Liens securing
obligations under the Existing Credit Agreement have been, or concurrently with
the Closing Date are being, released; and

(xiii)  such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lender or any Lender
reasonably may require.

(b)      (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c)      Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(d)      The Administrative Agent and Lenders shall have received all
documentation and other information requested by the Administrative Agent and
Lenders in order to comply with requirements of regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.





85

--------------------------------------------------------------------------------

 

 

4.02    Conditions to All Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a)      Except as set forth in Section 1.09 in the case of Incremental
Commitment in connection with a Limited Condition Acquisition, the
representations and warranties of the Borrower and each Restricted Subsidiary
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

(b)      Except as set forth in Section 1.09 in the case of Incremental
Commitment in connection with a Limited Condition Acquisition, no Default shall
exist, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.

(c)      The Administrative Agent and, if applicable, a L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01    Existence, Qualification and Power.  Each Loan Party and each Restricted
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly





86

--------------------------------------------------------------------------------

 

 

authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien (other than Liens created under the Loan Documents) under,
or require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material applicable Law, except, in each
case referred to in clauses (b) and (c), to the extent that such conflict,
breach, contravention, creation, payment or violation would not reasonably be
expected to have a Material Adverse Effect.

5.03    Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof, subject to
Permitted Encumbrances) or (d) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, in each case other than (i)
those that have been obtained or made and are in full force and effect, (ii)
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Administrative Agent for filing and/or recordation, as of the
Closing Date and (iii) those the failure of which to obtain or make would not
reasonably be expected to have a Material Adverse Effect. 

5.04    Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

5.05    Financial Statements; No Material Adverse Effect.  (a)  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for Taxes, material commitments and
Indebtedness, in each case as required by GAAP.

(b)      The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated September 30, 2016,  and the related consolidated statements
of income and cash flows for





87

--------------------------------------------------------------------------------

 

 

the fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

(c)      Since December 31, 2016, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.

5.06    Litigation.  There is no action, suit or proceeding pending against, or
to the knowledge of the Borrower, threatened in writing against the Borrower or
any of its Subsidiaries, before any court or arbitrator or any Governmental
Authority which, in the reasonable opinion of the Borrower, has resulted in or
is likely to result in a Material Adverse Effect or which in any manner draws
into question the validity of any Loan Document.

5.07    No Default.  Neither any Loan Party nor any Restricted Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation that
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  

5.08    Ownership of Property; Liens.  (a)  Each Loan Party and each of its
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)      The property of each Loan Party and each of its Restricted Subsidiaries
is subject to no Liens, other than Permitted Encumbrances.

5.09    Environmental Compliance.  The Loan Parties and their respective
Restricted Subsidiaries are in compliance with all applicable Environmental
Laws, except the non-compliance thereof that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10    Insurance.  The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks that Borrower reasonably believes is reasonably prudent
in light of the size, location and nature of the business and assets of such
Person (and taking into account any self-insurance programs in effect from time
to time).

5.11    Taxes.  The Borrower and each of its Restricted Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP,
except, in each case, where the failure to do so would not reasonably be
expected, individually or in the





88

--------------------------------------------------------------------------------

 

 

aggregate, to have a Material Adverse Effect. There is no proposed tax
assessment against the Borrower or any Restricted Subsidiary that would, if
made, have a Material Adverse Effect.

5.12    ERISA Compliance.  (a)  Except as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, each
Plan is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other Federal or state laws.  As of the Closing Date, each
Plan that is intended to be a qualified plan under Section 401(a) of the Code is
subject to a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service.  To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status, except as
would not reasonably be expected to result in material liability to the
Borrower.

(b)      There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  To the best knowledge of the Borrower, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or would reasonably be expected to result
in a Material Adverse Effect.

(c)      Except as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) no ERISA Event has
occurred, and neither the Borrower nor any ERISA Affiliate is aware of any fact,
event or circumstance that would reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan or Multiemployer Plan;
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that would reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iii) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (iv)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
would be subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
no event or circumstance has occurred or exists that would reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan.

5.13      Subsidiaries; Equity Interests; Loan Parties.  As of the Closing Date,
all Material Subsidiaries of the Borrower are specifically disclosed in Part (a)
of Schedule 5.13, and, as of the Closing Date, all of the outstanding Equity
Interests in such Material Subsidiaries organized as a corporation or limited
liability company have been validly issued, are fully paid (if applicable) and,
in the case of a corporation, non-assessable and are owned by a Loan Party in
the amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens
except Permitted Encumbrances.  Set forth on Part (b) of Schedule 5.13 is a
complete and accurate list of all Loan Parties as of the Closing Date, showing
as to each Loan Party, the jurisdiction of its incorporation, the address of





89

--------------------------------------------------------------------------------

 

 

its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation, in each case as of the Closing Date..

5.14    Margin Regulations; Investment Company Act.  (a)  The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. 

(b)      None of the Borrower or any Restricted Subsidiary is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

5.15    Disclosure.  The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Restricted Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished, and when taken together with any disclosures made by the Borrower in
any publicly available filings with the SEC) contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, taken as a whole, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to financial estimates,
projected or forecasted financial information and other forward-looking
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time made, it
being understood that (a) such estimates, projections, forecasts and other
forward-looking information, as to future events, are not to be viewed as facts
and that the actual results may differ significantly from the projected or
forecasted information or results and that such differences may be material and
that such estimates, projections, forecasts and forward-looking information are
not a guarantee of financial performance and (b) no representation or warranty
is made with respect to information of a general economic or general industry
nature.

5.16    Compliance with Laws.  Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

5.17    Intellectual Property; Licenses, Etc.  The Borrower and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, except where the failure
to own





90

--------------------------------------------------------------------------------

 

 

or possess the right to use such IP Rights or such conflicts would not
reasonably be expected to have a Material Adverse Effect. Schedule 5.17 hereto
sets forth a complete and accurate list of all U.S. registered trademarks,
patents and copyrights owned by any Loan Party as of the Closing Date.  No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened in writing, which, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

5.18    Solvency.  The Borrower is, together with its Subsidiaries on a
consolidated basis, Solvent.

5.19    Casualty, Labor Matters, Etc.  Neither the businesses nor the properties
of any Loan Party are affected by any fire, explosion, accident, strike, lockout
or other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
of the public enemy or other casualty (whether or not covered by insurance),
condemnation or eminent domain proceeding that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

5.20      [Reserved].   

5.21    OFAC.  Neither the Borrower, nor any of its Restricted Subsidiaries,
nor, to the knowledge of any Loan Party, any director, officer, or agent
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (a) currently the subject or target of any
Sanctions, (b) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or (c)
located, organized or resident in a Designated Jurisdiction.

5.22    Anti-Corruption Laws.  The Borrower and its Restricted Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar anti-bribery
and anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

5.23    EEA Financial Institutions.    No Loan Party is an EEA Financial
Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations) shall
remain unpaid or unsatisfied, or any Letter of Credit that has not been Cash
Collateralized shall remain outstanding, the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 6.01,  6.02,  6.03 and 6.11)
cause each Restricted Subsidiary to:

6.01    Financial Statements.  Deliver to the Administrative Agent (which will
promptly furnish such information to each Lender):





91

--------------------------------------------------------------------------------

 

 

(a)      as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (or, if earlier, fifteen (15) days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC),  commencing with the fiscal year ended December 31, 2017,
a consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited by an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, and
accompanied by an opinion of such accountants which opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception (other than solely
with respect to, or resulting solely from an upcoming maturity date under this
Agreement occurring within one year from the time such opinion is delivered) or
any qualification or exception as to the scope of such audit;

(b)      as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, five (5) days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC), a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Restricted Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

(c)      in the event that any Unrestricted Subsidiaries exist at such time,
then simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, a summary statement,
prepared in good faith by a Responsible Officer of the Borrower, reflecting
adjustments necessary to eliminate the accounts of such Unrestricted
Subsidiaries from such consolidated financial statements.

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

Documents required to be delivered pursuant to this Section or Section 6.02(d)
(to the extent any such documents are included in materials otherwise filed with
the SEC and available in EDGAR) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provide a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to





92

--------------------------------------------------------------------------------

 

 

which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); or (iii) on which such report is filed electronically with the SEC’s
EDGAR system.  Notwithstanding anything contained herein, unless the
Administrative Agent otherwise agrees, in every instance the Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.02 to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

6.02    Certificates; Other Information.  Deliver to the Administrative Agent
(which will promptly furnish such information to each Lender):

(a)      [reserved];

(b)      concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (i) a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower (which delivery may be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes); which shall contain a listing of each Unrestricted Subsidiary
designated as of the date thereof;

(c)      [reserved];

(d)      promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e)      promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party pursuant to
the terms of any indenture, loan or credit or similar agreement in each case
with an outstanding principal amount above the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;

(f)      [reserved];

(g)      promptly, and in any event within five Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation (or possible investigation or other
inquiry that the Borrower believes is reasonably likely to lead to an
investigation) by such agency regarding financial or other operational results
of the Borrower or any Subsidiary thereof, to the extent permitted by Law;

(h)      [reserved];





93

--------------------------------------------------------------------------------

 

 

(i)      concurrently with the delivery of the financial statements referred to
in Section 6.01(a) for each fiscal year, a report supplementing Schedule 5.17
hereto, setting forth (A) a list of registration numbers for all patents,
trademarks, and copyrights of any Loan Party registered with the U.S. Patent and
Trademark Office and the U.S. Copyright Office during such fiscal year and (B) a
list of all patent applications, trademark applications, and copyright
applications submitted by any Loan Party to the U.S. Patent and Trademark Office
or the U.S. Copyright Office during such fiscal year; each such report to be
signed by a Responsible Officer of the Borrower and to be in a form reasonably
satisfactory to the Administrative Agent;

(j)      from time to time, such additional information regarding the business,
financial, or corporate affairs of any Loan Party or any Restricted Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided,  however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03   Notices.  Promptly notify the Administrative Agent and each Lender:

(a)      of the occurrence of any Default;

(b)      of the occurrence of any matter or event (including (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Restricted
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Restricted





94

--------------------------------------------------------------------------------

 

 

Subsidiary, including pursuant to any applicable Environmental Laws) that has
resulted or would reasonably be expected to result in a Material Adverse Effect;

(c)      of the occurrence of any ERISA Event that would reasonably be expected
to result in liability to a Loan Party in excess of $15,000,000;

(d)      of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);  and

(e)      of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), and (ii) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.0(b)(ii).

Each notice pursuant to clauses (a)- (c) of this Section 6.03 shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04   Payment of Obligations.  Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Restricted Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, in each case, except the extent that the failure to pay and
discharge such obligations, assessments, charges, levies, claims, Indebtedness
and liabilities would not reasonably be expected to have a Material Adverse
Effect.

6.05   Preservation of Existence, Etc.  (a)  Preserve, renew and maintain in
full force and effect its legal existence and good standing (or equivalent
status, if any) under the Laws of the jurisdiction of its organization except in
a transaction permitted by Section 7.04 or 7.05 and except, in the case of any
Restricted  Subsidiary, where the failure to so maintain in good standing would
not reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, except to the extent the
non-preservation of such registered patent, trademarks, trade name or service
mark would not reasonably be expected to have a Material Adverse Effect.

6.06   Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, and (b) make
all necessary repairs thereto and





95

--------------------------------------------------------------------------------

 

 

renewals and replacements thereof, except in each case where the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

6.07   Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and all such insurance shall (i) provide for not less than
30 days’ (or such shorter period as may be acceptable to the Administrative
Agent) prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance, (ii) name the Administrative Agent as additional
insured on behalf of the Secured Parties (in the case of liability insurance) or
loss payee (in the case of property insurance), as applicable, and (iii) if
reasonably requested by the Administrative Agent, include a breach of warranty
clause.

6.08   Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including Environmental Laws) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

6.09   Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Restricted Subsidiary, as the case may be.

6.10   Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers, and independent public accountants, all at such
reasonable times during normal business hours, with reasonable frequency and
upon reasonable advance notice to the Borrower; provided, however, that,
excluding any such visits and inspections during the continuation of an Event of
Default, (x) only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 6.10, (y) the first such inspection in each calendar
year shall be conducted at the sole expense (which expenses shall be documented,
reasonable and customary) of the Borrower without charge to the Administrative
Agent and (z) any additional such inspections in a calendar year after the first
such inspection in such calendar year shall be conducted at the sole expense of
the Administrative Agent without charge to the Borrower; provided further
however, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and with reasonable notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s accountants.

6.11   Use of Proceeds.  Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.





96

--------------------------------------------------------------------------------

 

 

6.12   Covenant to Guarantee Obligations and Give Security. 

(a)      If as of the last day of any Measurement Period any Person becomes a
Material Subsidiary, whether upon formation or acquisition or growth during such
Measurement Period or the Borrower’s re-designation of any Unrestricted
Subsidiary as a Restricted Subsidiary or the Borrower’s designation as referred
to in the definition of “Material Subsidiary”, the Borrower will deliver, or
cause to be delivered to, the Administrative Agent, as soon as practicable but
in any event within 30 days (or such longer period as may be approved by the
Administrative Agent in its reasonable discretion) after the date that the
Borrower delivers the financial statements to the Administrative Agent pursuant
to Section 6.01(a) or (b) for such Measurement Period, the following documents
(collectively, the “Subsidiary Guarantor Deliverables”):

(i)      a Security Joinder Agreement duly executed by such Subsidiary (with all
schedules thereto appropriately completed);

(ii)     (A) a Security Joinder Agreement or supplement to the Security
Agreement schedules, as appropriate, duly executed by each Loan Party that owns
any Equity Interest in such Subsidiary (with all schedules thereto appropriately
completed), and (B) to the extent any of such Equity Interests constitutes a
security under Article 8 of the Uniform Commercial Code, (x) the certificates
representing such Equity Interests and (y) duly executed, undated stock powers
or other appropriate powers of assignment in blank affixed thereto;

(iii)    Uniform Commercial Code financing statement naming such Subsidiary as
“Debtor” and naming the Administrative Agent as “Secured Party”, to be filed in
the applicable Uniform Commercial Code filing office necessary to perfect in
favor of the Administrative Agent the Liens on the Collateral conferred under
the Collateral Documents to the extent such Liens may be perfected by Uniform
Commercial Code filings;

(iv)    current copies of the Organization Documents of such Subsidiary and
resolutions of the board of directors, or equivalent governing body, of such
Subsidiary, together with such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (or the local equivalent) of such
Subsidiary, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to such Subsidiary, the Loan
Documents or the transactions contemplated thereby;

(v)     if requested by the Administrative Agent, opinions of counsel to the
applicable Loan Parties and such Subsidiary with respect to the documents
delivered and the transactions contemplated by this Section 6.12 substantially
similar in form and substance to the opinion(s) of counsel delivered on the
Closing Date pursuant to Section 4.01(a); and

(vi)    such documentation and other information requested by the Administrative
Agent or any Lender in order to comply with requirements of the Act, applicable
“know your customer” and anti-money laundering rules and regulations.





97

--------------------------------------------------------------------------------

 

 

provided, the foregoing shall not be required in connection with any Excluded
Property.

(b)      [reserved] 

(c)      Each of the Loan Parties shall not open, maintain or otherwise have any
deposit or other accounts (including securities accounts) at any bank or other
financial institution, or any other account where money or securities are or may
be deposited or maintained with any Person, other than (i) the accounts set
forth on Schedule 6.12 and other accounts from time to time; provided that the
daily balance in any such account does not exceed $1,000,000 and the aggregate
daily balance in all such accounts does not exceed $5,000,000, (ii) deposit
accounts that are maintained at all times with depositary institutions as to
which the Administrative Agent shall have received a Qualifying Control
Agreement, (iii) deposit accounts that are held at Bank of America or any other
Lender, as to which no Qualifying Control Agreement will be required,  (iv)
securities accounts that are maintained at all times with financial institutions
as to which the Administrative Agent shall have received a Qualifying Control
Agreement, (v) deposit accounts established solely as payroll accounts, employee
wage and benefit accounts, tax withholding accounts, escrow accounts, or
fiduciary or trust accounts, and (vi) zero balance accounts (all such accounts
described in (c)(i) though (vi) being “Excluded Accounts”).

(d)      At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may deem reasonably necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, Security Joinder Agreements, and
other security and pledge agreements.

6.13    [Reserved.] 

6.14    [Reserved];

6.15    Further Assurances.  Promptly upon reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any obvious material error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law and the Loan Documents, subject any
Loan Party’s or any of its Restricted Subsidiaries’ properties, assets, rights
or interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect any of the Liens intended to be created
under the Collateral Documents and (iv) assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party is or is to be a party.

6.16    Post-Closing Obligations.  Borrower shall, or shall cause the applicable
Loan Party, to deliver such documents or take such actions set forth on Schedule
6.16 within the





98

--------------------------------------------------------------------------------

 

 

timeframes set forth for the taking of such actions on Schedule 6.16 (as such
time frames may be extended by the Administrative Agent in its reasonable
discretion from time to time), in each case in form and substance reasonably
acceptable to Administrative Agent (it being understood and agreed that all
representations, warranties and covenants of the Loan Documents with respect to
the taking of such actions are qualified by the non-completion of such actions
until such time as they are completed or required to be completed in accordance
with this Section 6.16).

6.17    [Reserved.]

6.18    Information Regarding Collateral.  Not effect any change (i) in any Loan
Party’s legal name, (ii) in any Loan Party’s organizational identity, (iii) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (iv) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction),  unless (A) it shall have given the Administrative Agent not less
than 10 days’ prior written notice (in the form of certificate signed by a
Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.

6.19    [Reserved];

6.20    [Reserved];

6.21    Designation of Subsidiaries.  The Borrower may at any time after the
Closing Date designate (or re-designate) any Restricted Subsidiary as an
Unrestricted Subsidiary or designate (or re-designate, as the case may be) any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation (or re-designation), no Event of
Default shall have occurred and be continuing, (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if, after such designation, it would be
a “Restricted Subsidiary” for the purpose of any Incremental Term Commitments or
Refinancing  Indebtedness, and (iii) the Investment resulting from the
designation of such Subsidiary as an Unrestricted Subsidiary as described in the
immediately succeeding sentence is permitted by Section 7.02. The designation of
any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the fair
market value as determined by the Borrower in good faith of the Borrower’s or a
Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time and a return on any Investment by the Borrower
or the applicable Subsidiary in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value as determined by
the Borrower in good faith at the date of





99

--------------------------------------------------------------------------------

 

 

such designation of the Borrower’s or a Subsidiary’s (as applicable) Investment
in such Subsidiary.

6.22    Anti-Corruption Laws.  Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-bribery and anti-corruption legislation in other
jurisdictions, and maintain policies and procedures designed to promote and
achieve compliance with such laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations), shall
remain unpaid or unsatisfied, or any Letter of Credit that has not been Cash
Collateralized shall remain outstanding, the Borrower shall not, nor shall it
permit any Restricted Subsidiary to:

7.01    Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)      Liens pursuant to any Loan Document;

(b)      Liens existing on the date hereof and listed on Schedule 5.08(b) and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed (other than (I) after-acquired property that is affixed
or incorporated into the property covered by such Lien and (II) proceeds and
products thereof),  (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(d), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(d) or such obligations do not constitute Indebtedness;

(c)      Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(e)      pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)      deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;





100

--------------------------------------------------------------------------------

 

 

(g)      easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)      Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

(i)      Liens securing Indebtedness permitted under Section 7.02(f);  provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (and any accessions, additions,
replacements or improvements thereon, intangibles relating thereto and proceeds
thereof) and (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

(j)      other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $20,000,000, provided that no such Lien shall extend to or
cover any Collateral;

(k)      any pledge of the Equity Interests of an Unrestricted Subsidiary to
secure Indebtedness of such Unrestricted Subsidiary so long as no such
Indebtedness is recourse to the Borrower or any Restricted Subsidiary;

(l)      Liens on assets of Foreign Subsidiaries securing Indebtedness or other
obligations of such Subsidiary permitted by Section 7.02;

(m)     Liens on any assets of any Person at the time such assets are acquired
by the Borrower or a Restricted Subsidiary or such Person becomes a Restricted
Subsidiary (in a transaction otherwise permitted hereunder) or is merged,
amalgamated or consolidated with or into the Borrower or a Restricted Subsidiary
and, in each case, not created in contemplation of or in connection with such
event; provided that (i) no such Lien shall extend to or cover any other
property or assets of any Loan Party or any Restricted Subsidiary (including
such Person), as the case may be, and (ii) such Lien shall secure only those
obligations that it secures on the date of such Acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged, amalgamated or
consolidated) and any refinancing or replacement thereof;

(n)      Liens that are licenses of Intellectual Property granted by any Loan
Party in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of business of the Loan Parties;

(o)      Liens of sellers of goods to the Borrower and its Restricted
Subsidiaries arising under Article 2 of the UCC or similar provisions of
applicable Law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(p)      Liens arising pursuant to Law in favor of a Governmental Authority in
connection with the importation of goods in the ordinary course of business;





101

--------------------------------------------------------------------------------

 

 

(q)      Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and banker’s
liens upon deposits of cash in favor of banks or other depository institutions
and (ii) Liens securing reasonable and customary fees for services in favor of
banks, securities intermediaries or other depository institutions; and

(r)      Liens attaching to earnest money deposits (or equivalent deposits
otherwise named) made in connection with proposed acquisitions permitted under
this Agreement.

7.02   Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)      obligations (contingent or otherwise) existing or arising under any
Cash Management Agreement or Swap Contract, provided that such obligations under
Swap Contracts are (or were) entered into by such Person in the ordinary course
of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates;

(b)      intercompany Indebtedness among any of Borrower and its Subsidiaries
permitted under the provisions of Section 7.03;

(c)      Indebtedness under the Loan Documents;

(d)      Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
 still further, (x) such refinancings, renewals, or extensions do not result in
a shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
and (y) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Secured Parties as
those that were applicable to the refinanced, renewed, or extended Indebtedness;

(e)      Indebtedness consisting of (i) unsecured Guarantees arising with
respect to customary indemnification obligations to purchasers in connection
with Dispositions permitted under this Agreement, and (ii) unsecured Guarantees
with respect to Indebtedness of Borrower or one of its Restricted Subsidiaries,
to the extent that the Person that is obligated under such Guarantee could have
incurred such underlying Indebtedness;

(f)      Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i);  provided,  however, that the
aggregate outstanding principal amount of all such Indebtedness (together with
renewals, extensions and refinancings thereof)  shall not exceed (i) $30,000,000
for all such Indebtedness incurred in any Fiscal Year or (ii) $150,000,000 in
the aggregate at any one time outstanding;





102

--------------------------------------------------------------------------------

 

 

(g)      additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an amount not to exceed the sum of (x) $35,000,000, plus (y)
such additional amount, if any, that after giving effect thereto at the time of
incurrence (including the application of the proceeds thereof), would allow the
Consolidated Net Leverage Ratio to be 0.25 to 1.0 less than the then applicable
level set forth in Section 7.11;  provided that (i) the aggregate principal
amount of Indebtedness of the Subsidiaries that are not Guarantors incurred in
reliance on this clause (g) shall not exceed $15,000,000 at any time
outstanding, (ii) any Indebtedness of a Loan Party incurred in reliance on this
clause (g) shall be unsecured and (iii) solely with respect to any Indebtedness
of a Loan Party incurred in reliance on this clause (g) in an initial principal
amount in excess of $20,000,000, (x) the stated maturity of such Indebtedness
shall not be earlier than the date that is six (6) months after the Latest
Maturity Date as of the date such Indebtedness is incurred and (y) the financial
covenants and events of default to which such Indebtedness is subject shall not
be more restrictive (taken as a whole) than the covenants in Section 7.11 and
Events of Default hereunder, as determined in the good faith judgment of the
Borrower, unless the Borrower agrees to amend this Agreement such that the
condition described in this proviso would be satisfied;

(h)      any Refinancing Indebtedness incurred, issued or otherwise obtained to
Refinance (in whole or in part) such Indebtedness (and any Refinancing
Indebtedness in respect thereof);

(i)      Indebtedness incurred in the ordinary course of business under surety
and appeal bonds, performance bonds, bid bonds, appeal bonds, and similar
obligations;

(j)      unsecured Indebtedness owing to former employees, officers or directors
of  Borrower or any of its Restricted Subsidiaries (or any spouses, ex-spouses,
or estates of any of the foregoing) incurred in connection with the repurchase
by Borrower of the Equity Interests of Borrower that has been issued to such
Persons, so long as the aggregate amount of all such Indebtedness outstanding at
any one time does not exceed $1,000,000 in the aggregate;

(k)      unsecured Indebtedness in respect of earn-outs, contingent liabilities
in respect of any indemnification obligation, adjustments of purchase price, or
similar obligations owing to sellers of assets or Equity Interests to Borrower
or its Restricted Subsidiaries that are incurred in connection with the
consummation of one or more Permitted Acquisitions;

(l)      Indebtedness incurred in the ordinary course of business in respect of
employee severance and employment agreements, workers’ compensation claims,
unemployment or other insurance or self-insurance obligations, health,
disability or other benefits to employees or former employees and their
families;

(m)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Borrower or any of its Restricted Subsidiaries, so long as
the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Indebtedness is incurred and such Indebtedness is outstanding
only during such year;

(n)     to the extent constituting Indebtedness, obligations in respect of
bankers’ acceptances, and completion guarantees, standby letters of credit and
warranty and contractual





103

--------------------------------------------------------------------------------

 

 

service obligations of a like nature, trade letters of credit and documentary
letters of credit and similar bonds or guarantees provided in the ordinary
course of business in connection with the construction or build out of any owned
or leased real property in an aggregate amount not to exceed $2,000,000 at any
one time outstanding; and

(o)     endorsements of instruments or other payment items for deposit.

7.03   Investments.  Make or hold any Investments, except:

(a)      Investments held by the Borrower and its Restricted Subsidiaries in the
form of cash and Cash Equivalents;

(b)     advances to officers, directors and employees of the Borrower and
Restricted Subsidiaries in the ordinary course of business;

(c)     (i) Investments by the Borrower and its Restricted Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrower and its Restricted Subsidiaries in Loan Parties,
(iii) additional Investments by Restricted Subsidiaries of the Borrower that are
not Loan Parties in other Restricted Subsidiaries that are not Loan Parties and
(iv) so long as no Default has occurred and is continuing or would result from
such Investment, additional Investments by the Loan Parties in Subsidiaries that
are not Loan Parties in an aggregate amount invested from the date hereof not to
exceed $20,000,000;

(d)     Investments constituting (i) accounts receivable arising, (ii) trade
debt granted and trade accounts created or prepaid, or (iii) deposits made by
Borrower or a Subsidiary in connection with (A) the purchase price of goods or
services, or (B) utilities, security deposits, leases and similar prepaid
expenses in each case in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and suppliers;

(e)     Guarantees permitted by Section 7.02;

(f)      Investments existing on the date hereof (other than those referred to
in Section 7.03(c)(i)) and set forth on Schedule 7.03;

(g)     Permitted Acquisitions (other than of CFCs and Subsidiaries held
directly or indirectly by a CFC which Investments are covered by Section
7.03(c)(iv));

(h)     Investments by the Borrower and its Restricted Subsidiaries not
otherwise permitted under this Section 7.03 in an aggregate amount from the date
hereof not to exceed $20,000,000;

(i)      Investments in Secured Hedge Agreements not entered for speculative
purposes, to the extent permitted under Section 7.02(a);

(j)      Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;





104

--------------------------------------------------------------------------------

 

 

(k)     Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition; and

(l)      promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05.

7.04   Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (except as permitted under
Section 7.05), except that, so long as no Default exists or would result
therefrom:

(a)     any Restricted Subsidiary may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Restricted Subsidiaries, provided that when any wholly-owned
Restricted Subsidiary is merging with another Restricted Subsidiary, such
wholly-owned Restricted Subsidiary shall be the continuing or surviving Person;

(b)     any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party;

(c)     any Restricted Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Restricted Subsidiary or (ii) to a Loan Party;

(d)     in connection with any acquisition permitted under Section 7.03, any
Restricted Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that (i) the Person surviving such merger shall be a wholly-owned
Restricted Subsidiary of the Borrower (if a party to such merger was a
wholly-owned Restricted Subsidiary) and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving Person; and

(e)     so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Restricted Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided,  however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving corporation, (ii) in the case
of any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving corporation and (iii) in the case of any
wholly-owned Restricted Subsidiary merging with a Person that is not a
wholly-owned Restricted Subsidiary, the wholly-owned Restricted Subsidiary shall
be the surviving Person.  

7.05   Dispositions.  Make any Disposition or enter into any agreement to make
any Disposition, except:

(a)     Dispositions of property that is worn, damaged, unnecessary, no longer
used or useful, or obsolete, whether now owned or hereafter acquired, in the
ordinary course of business;





105

--------------------------------------------------------------------------------

 

 

(b)     Dispositions of inventory in the ordinary course of business;

(c)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)     Dispositions of property by the Borrower or any Restricted Subsidiary to
the Borrower or to a Restricted Subsidiary; provided that if the transferor of
such property is a Loan Party, the transferee thereof must be a Loan Party;

(e)      Dispositions permitted by Section 7.04 or as an Investment permitted by
Section 7.03.

(f)      Licenses or sublicenses of Intellectual Property granted to third
parties in the ordinary course of business not interfering in any material
respect with the business of Borrower or any of its Restricted Subsidiaries;

(g)     issuances of Equity Interests so long as no Change of Control occurs;

(h)     any abandonment, lapse or cancellation of intellectual property that, in
the reasonable good faith judgment of Borrower, is no longer used or useful in
any material respect in the business of Borrower and its Restricted Subsidiaries
taken as a whole, or which abandonment, lapse or cancellation is not within the
reasonable control of Borrower or its Subsidiaries;

(i)      any Disposition of real property as a result of a condemnation, eminent
domain, confiscation or requisition of such real property required by a
Governmental Authority; provided still further that, the Net Cash Proceeds of
such Disposition are applied as set forth in Section 2.05(b)(i);

(j)      the sale or discount, in each case without recourse, of accounts
receivable arising in the Ordinary Course of Business, but only in connection
with the compromise or collection thereof;

(k)     any involuntary loss, damage or destruction of property;

(l)      Dispositions of cash and Cash Equivalents in the ordinary course of
business;

(m)    Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under this Section 7.05;  provided that at the time of such
Disposition, (i) no Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (f) (after giving effect to such Disposition) in any fiscal year shall
not exceed an amount equal to 5% of Consolidated Total Assets as of the last day
of the immediately preceding fiscal year; and (iii) such Disposition shall be
for fair market value; provided that, the Net Cash Proceeds of such Disposition
are applied as set forth in Section 2.05(b)(i).





106

--------------------------------------------------------------------------------

 

 

7.06   Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a)     each Restricted Subsidiary may make Restricted Payments to any Person
that owns Equity Interest in such Restricted Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b)     the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

(c)     Restricted Payments to current or former employees, officers, or
directors of  Borrower or any of its Restricted Subsidiaries (or any spouses,
ex-spouses, or estate of any of the foregoing) solely in the form of forgiveness
of Indebtedness of such Persons owing to Borrower on account of repurchases of
the stock options, restricted stock units, purchased shares or other Equity
Interests of Borrower held by such Persons; provided that such Indebtedness was
incurred by such Persons solely to acquire Equity Interests of Borrower;

(d)      the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other common Equity Interests;

(e)      the Borrower may pay any dividend or distribution within 60 days after
the date of declaration thereof, if at the date of declaration such payment
would have complied with the provisions of this Agreement (including the other
provisions of this Section 7.06); 

(f)      the Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchange for Equity Interests in the Borrower or
arising out of stock dividends, splits, combinations or business combinations;
and

(g)     the Borrower may declare and make other dividend payments or other
distributions, or purchase, redeem or otherwise acquire shares of its capital
stock, including but not limited to pursuant to any accelerated share repurchase
program, so long as immediately after giving Pro Forma Effect to the payment of
any such dividend or the making of such purchase, redemption or other
acquisition, the Consolidated Net Leverage Ratio is not greater than 2.50 to
1:00.

7.07   Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related,
ancillary, complimentary or incidental thereto.

7.08   Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) on fair and reasonable terms substantially as favorable
to the Borrower or such Restricted Subsidiary as





107

--------------------------------------------------------------------------------

 

 

would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate, (b)
any transactions between or among the Borrower and any Restricted Subsidiary or
between and among any Restricted Subsidiaries to the extent not otherwise
prohibited hereunder, (c) Restricted Payments permitted by Section 7.06 and
Investments permitted by Section 7.03 and (d) (i) customary fees to, and
indemnifications of, officers and directors of the Loan Parties and their
respective Restricted Subsidiaries in the ordinary course of business and (ii)
employment and severance arrangements for and compensation, bonuses, stock
option and stock ownership plans and indemnification arrangements and benefit
plans (and the making of payments, awards or grants in cash, securities or
otherwise pursuant thereto or the funding thereof) for officers, directors and
employees of the Loan Parties and their respective Restricted Subsidiaries in
the ordinary course of business and approved by the board of directors of the
respective Loan Party.

7.09   Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Restricted Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Restricted Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Restricted Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person, or (b) requires the grant
of a Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person; provided,  however, that this Section 7.09
shall not prohibit:

(a)     a negative pledge contained in any agreement (x) binding on a Restricted
Subsidiary in existence on the date that such Restricted Subsidiary became a
Restricted Subsidiary so long as such agreement was not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary, together with any
replacement agreement thereof so long as the terms thereof are not materially
less favorable to such Restricted Subsidiary, or (y) outstanding on the date
hereof and listed on Schedule 7.09 or in any agreement governing any refinancing
or replacement Indebtedness related thereto; provided that the terms of such
provisions shall be no less favorable in any material respect to the
Administrative Agent and the Lenders as were contained in the Indebtedness being
refinanced or replaced;

(b)     provisions contained in the terms of any agreement governing
Indebtedness permitted under Section 7.02(f) and provisions contained in the
terms of any agreement governing Liens permitted under Section 7.01(i) that
impose restrictions on the property subject to such Liens;

(c)     agreements restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, in each case relating solely to
the assets subject to such lease or license or assets relating solely to such
joint venture agreement;

(d)     provisions contained in sales agreements, purchase agreements,
acquisition agreements (including by way of merger, acquisition or
consolidation) entered into by the Borrower or any Restricted Subsidiary in
respect of a transaction permitted hereunder and solely to the extent in effect
pending the closing of such transaction and relating solely to the assets
covered thereby; and





108

--------------------------------------------------------------------------------

 

 

(e)     customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business.

7.10   Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11   Financial Covenants. 

(a)     Consolidated Net Leverage Ratio.  Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter during the periods set forth below to
be greater than the ratio set forth below opposite such period:

 

 

Fiscal Quarter Ending

Maximum
Consolidated Net
Leverage Ratio

September 30, 2017

3.50 to 1:00

December 31, 2017 through September 30, 2018

3.25 to 1.00

December 31, 2018 and each fiscal quarter end thereafter

3.00 to 1.00

 

(b)     Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter to be less than 1.25
to 1:00.

7.12   Amendments of Organization Documents.  Amend any of its Organization
Documents in any material respect if such amendment, modification or change is
materially adverse to the Lenders or the Administrative Agent.

7.13   Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement and (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness in compliance with Section 7.02(g).

7.14      [Reserved]; 

7.15      Sanctions.  Directly or knowingly indirectly, use the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.





109

--------------------------------------------------------------------------------

 

 

7.16      Anti-Corruption Laws.  Directly or knowingly indirectly use the
proceeds of any Credit Extension for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-bribery and anti-corruption legislation in other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01   Events of Default.  Any of the following shall constitute an Event of
Default:

(a)     Non-Payment.  The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b)     Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained on its part to be performed or observed in any
of Section 6.01,  6.02,  6.03,  6.05(a)(solely with respect to the existence of
a Loan Party),  6.10,  6.11,  6.12, or Article VII; or

(c)     Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days following the earlier of (i) notice thereof to the
Borrower from the Administrative Agent or any Lender and (ii) the date on which
a Responsible Officer knew or reasonably should have known; provided that, if
the default is curable and such Loan Party is making diligent efforts to cure
such default, in each case as determined by the Administrative Agent in its
reasonable discretion, such Loan Party shall have an additional 60 days after
said 30 days to cure the default; or

(d)     Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party in Article V or in any other Loan Document
shall be incorrect or misleading in any material respect when made or deemed
made (except to the extent such representation or warranty is qualified by
reference to materiality or Material Adverse Effect, in which case it shall be
true and correct in all respects); or

(e)     Cross-Default.  (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any principal payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause,





110

--------------------------------------------------------------------------------

 

 

or to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Restricted Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Restricted Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Restricted Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f)      Insolvency Proceedings, Etc.  Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g)     Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h)     Judgments.  There is entered against any Loan Party (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)      ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower to the Pension Plan, Multiemployer Plan or the
PBGC, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under





111

--------------------------------------------------------------------------------

 

 

a Multiemployer Plan, in either case, in an aggregate amount as between clauses
(i) and (ii) in excess of the Threshold Amount; or

(j)      Invalidity of Loan Documents.  Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k)     Change of Control.  There occurs any Change of Control; or

(l)      Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby.

8.02   Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)     declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)     require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)     exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03   Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C





112

--------------------------------------------------------------------------------

 

 

Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the applicable L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the





113

--------------------------------------------------------------------------------

 

 

preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT 

9.01   Appointment and Authority.  (a)  Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except as expressly provided in Section 9.06 or 9.10, the provisions
of this Article are solely for the benefit of the Administrative Agent, the
Lenders and the L/C Issuers, and the Borrower shall not have rights as a third
party beneficiary of any of such provisions (other than the rights of the
Borrower and the Subsidiaries as set forth in Section 9.06 and the provisions of
Section 9.10). It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties

(b)     The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuers for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02   Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Restricted Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.





114

--------------------------------------------------------------------------------

 

 

9.03   Exculpatory Provisions. 

(a)     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

(i)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(ii)     shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b)     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the L/C Issuers.

(c)     The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein,





115

--------------------------------------------------------------------------------

 

 

other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent. 

(a)      The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, and in each case such successor shall require the
consent of the Borrower at all times other than during the existence of an Event
of Default under Section 8.01(f) (such consent not to be unreasonably withheld
or delayed).  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set





116

--------------------------------------------------------------------------------

 

 

forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)      If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)      With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable) , and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

(d)      Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers,





117

--------------------------------------------------------------------------------

 

 

privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all such L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Sing Line Loans pursuant to Section 2.04(c).  Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08    No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent Agents or other similar
titles or roles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers





118

--------------------------------------------------------------------------------

 

 

and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i),  2.09 and 11.04) allowed in such judicial
proceeding; and

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders





119

--------------------------------------------------------------------------------

 

 

shall be deemed to have received a pro rata portion of any Equity Interests
and/or debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10    Collateral and Guaranty Matters.  Without limiting the provision of
Section 9.09, the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
direct authorize the Administrative Agent:

(a)      to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuers shall have been made), (ii) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted hereunder or under
any other Loan Document to a Person that is not a Loan Party, (iii) that
constitutes Excluded Property, or (iv) if approved, authorized or ratified in
writing in accordance with Section 11.01;

(b)      to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents; and

(c)      to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.





120

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    Secured Cash Management Agreements and Secured Hedge Agreements.  Except
as otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, or any
Collateral by virtue of the provisions hereof or of the Collateral Documents
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

ARTICLE X

CONTINUING GUARANTY

10.01  Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that (a) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor and (b) the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. Without limiting the generality of the foregoing, the
Guaranteed Obligations shall include any such indebtedness, obligations, and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be an allowed or disallowed claim under any proceeding
or case commenced by or against any Debtor under any Debtor Relief Laws. The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive for the purpose of establishing the
amount of the Secured Obligations.  This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Secured Obligations
or any instrument or agreement evidencing any Secured Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or





121

--------------------------------------------------------------------------------

 

 

extent of any collateral therefor, or by any fact or circumstance relating to
the Secured Obligations which might otherwise constitute a defense to the
obligations of the Guarantors, or any of them, under this Guaranty, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing.

10.02  Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuers and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations.  Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

10.03  Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable Law limiting the liability of
or exonerating guarantors or sureties.  Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

10.04  Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.





122

--------------------------------------------------------------------------------

 

 

10.05  Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated.  If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

10.06  Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.

10.07  Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

10.08  Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).





123

--------------------------------------------------------------------------------

 

 

10.09  Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, an L/C Issuer or a Lender
to the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuers or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

10.10  Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11  Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full.  Each
Loan Party intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

11.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided,  however, that no such amendment,
waiver or consent shall:





124

--------------------------------------------------------------------------------

 

 

(a)      waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;

(b)      without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders or the Required Term Lenders, as the case may be;

(c)      extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(d)      postpone any date fixed by this Agreement or any other Loan Document
for (i) any payment (excluding mandatory prepayments) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under
such other Loan Document without the written consent of each Lender entitled to
such payment or (ii) any scheduled reduction of any Facility hereunder or under
any other Loan Document without the written consent of each Appropriate Lender;

(e)      reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document ,without the written consent of each Lender entitled to such
amount; provided,  however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f)      change (i) Section 8.03 or (ii) the order of application of any
reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of
Section 2.05(b) or 2.06(b), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(i) if such Facility is the Term Facility, the Required Term Lenders and (ii) 
if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

(g)      change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders,” without the written consent of each Lender
under the applicable Facility;

(h)      release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;

(i)      release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Restricted Subsidiary from the





125

--------------------------------------------------------------------------------

 

 

Guaranty is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone); or

(j)      impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (iii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;

and provided,  further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the affected L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (v) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

11.02  Notices; Effectiveness; Electronic Communications.  (a)  Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

(i)      if to the Borrower, the Administrative Agent, any L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other





126

--------------------------------------------------------------------------------

 

 

communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

(b)      Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender, each L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)      The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic messaging service, or through the Internet.





127

--------------------------------------------------------------------------------

 

 

(d)      Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e)      Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify, in accordance with the provisions of Section 11.04(b),  the
Administrative Agent, the L/C Issuers, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

11.03  No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided,  however, that the foregoing shall not
prohibit (a) the





128

--------------------------------------------------------------------------------

 

 

Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as al L/C Issuer or Swing Line Lender, as the case may
be) hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided,  further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04  Expenses; Indemnity; Damage Waiver.  (a)  Costs and Expenses.  The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (limited in respect of
legal fees to reasonable fees, charges and disbursements of counsel to the
Administrative Agent, and of a single reasonably necessary regulatory counsel
and single local counsel in each appropriate jurisdiction which may include a
special counsel acting in multiple jurisdictions), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuers in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (limited in respect of legal
fees to the reasonable and documented fees, charges and disbursements of one
primary counsel and one local counsel in each relevant jurisdiction and one
reasonably necessary regulatory counsel for the Administrative Agent and (and,
in the case of a conflict of interest, one additional counsel to all such
affected Lenders similarly situated, taken as a whole)) the Lenders, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)      Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel), incurred by any Indemnitee
or asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties





129

--------------------------------------------------------------------------------

 

 

hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials at, on, under or emanating
from any property owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are (x) determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties, (y) a result of a material breach of
the Loan Documents by any such Indemnitee or one of its Related Parties as
determined by a court of competent jurisdiction by a final and nonappealable
judgment, or (z) arise from a dispute between and among Indemnitees not arising
from any act or omission of the Borrower or any Subsidiary thereof (other than
any proceeding against any Indemnitee in its capacity or fulfilling its role as
the Administrative Agent, an Arranger, an L/C Issuer or any similar role);
provided further that the reimbursement of fees, charges and disbursements of
counsel shall exclude the allocated costs of internal counsel and be limited to
one primary counsel and one local counsel in each relevant jurisdiction  and one
reasonably necessary regulatory counsel for all such Indemnitees as a whole
(and, in the case of a conflict of interest, one additional counsel to all such
affected Indemnitees similarly situated, taken as a whole).   Without limiting
the provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)      Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided,  further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-





130

--------------------------------------------------------------------------------

 

 

agent), such L/C Issuer or the Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d)      Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)      Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)       Survival.  The agreements in this Section and the indemnity provision
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
any L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05  Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06  Successors and Assigns.  (a)  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or





131

--------------------------------------------------------------------------------

 

 

otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b), (ii)
by way of participation in accordance with the provisions of Section 11.06(d),
 or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)      Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

(i)      Minimum Amounts.

(A)      In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)      in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 , in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).





132

--------------------------------------------------------------------------------

 

 

(ii)     Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

(iii)    Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)      the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and provided,  further,
that the Borrower’s consent shall not be required for assignments by the Lead
Arrangers during the primary syndication of Facilities;

(B)      the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

(C)      the consent of each L/C Issuer and the Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility.

(iv)    Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
 however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)     No Assignment to Certain Persons.  No such assignment shall be made (A)
to the Borrower or any of the Borrower’s Restricted Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).





133

--------------------------------------------------------------------------------

 

 

(vi)    Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(vii)   Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,  3.04,  3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)      Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and





134

--------------------------------------------------------------------------------

 

 

the Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)      Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Restricted Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01,  3.04 and 3.05
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in





135

--------------------------------------------------------------------------------

 

 

any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)      Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(f)      Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America or any other L/C Issuer assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to Section 11.06(b), (i)
such Person may, upon 30 days’ notice to the Borrower and the Lenders, resign as
an L/C Issuer and/or (ii) Bank of America may, upon 30 days’ notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
an L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided,  however, that no failure by the Borrower to appoint any such
successor shall affect the resignation of Bank of America or the applicable L/C
Issuer as an L/C Issuer or Swing Line Lender, as the case may be.  If Bank of
America or any other L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of any L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
Bank of America to effectively assume the obligations of Bank of America with
respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality.   Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be





136

--------------------------------------------------------------------------------

 

 

informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15 or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, in reliance on this clause (f) (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Restricted Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Restricted Subsidiary relating to the Borrower or any
Restricted Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Restricted Subsidiary, provided that, in the case of information received from
the Borrower or any Restricted Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Restricted Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.





137

--------------------------------------------------------------------------------

 

 

11.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the
Borrower  now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender or such L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, and the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been





138

--------------------------------------------------------------------------------

 

 

executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

11.13 Replacement of Lenders.  If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender , then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)     the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts





139

--------------------------------------------------------------------------------

 

 

under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)     such assignment does not conflict with applicable Laws; and

(e)     in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(a)     SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY





140

--------------------------------------------------------------------------------

 

 

OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(b)     WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(c)     SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

11.15 WAIVER OF JURY TRIAL.EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility.   In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers, and the Lenders are arm’s-length commercial transactions between the
Borrower, and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not,





141

--------------------------------------------------------------------------------

 

 

and will not be acting as an advisor, agent or fiduciary for the Borrower, or
any of its Affiliates, or any other Person and (B) neither the Administrative
Agent, any Arranger nor any Lender has any obligation to the Borrower, or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers,  the Lenders, and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

11.18 USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

11.19 [Reserved].

11.20 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or any L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other





142

--------------------------------------------------------------------------------

 

 

agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or any L/C Issuer that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or any L/C Issuer that is an EEA Financial
Institution; and

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW.]

 

 



143

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

 

 

TOPBUILD CORP., a Delaware corporation

 

 

 

 

By: 

/s/ George Sellew

 

Name: George Sellew

 

Title: Treasurer

 

 

 

 

 

GUARANTORS: 

 

 

 

AMERICAN NATIONAL SERVICES, INC., a

 

California corporation

 

 

 

BUILDER SERVICES GROUP, INC., a Florida

 

corporation

 

 

 

COAST INSULATION CONTRACTORS, INC.,

 

a California corporation

 

 

 

SERVICE PARTNERS, LLC, a Virginia limited

 

liability company

 

 

 

SUPERIOR CONTRACTING

 

CORPORATION, a Delaware corporation

 

 

 

TOPBUILD SERVICES GROUP CORP., a

 

Delaware corporation

 

 

 

TRUTEAM, LLC, a Delaware limited liability

 

company

 

 

 

 

 

 

 

By:

/s/ George Sellew

 

Name: George Sellew

 

Title: Treasurer

 





CREDIT AGREEMENT

(TOP  BUILD  CORP)

--------------------------------------------------------------------------------

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

/s/ Darleen R DiGrazia

 

Name:

Darleen R DiGrazia

 

Title: 

Vice President

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C

 

 

 

Issuer and Swing Line Lender

 

By:

/s/ Cameron Cardozo

 

Name:

Cameron Cardozo

 

Title: 

Senior Vice President

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a

 

Lender

 

 

 

By:

/s/ Brian Keeney

 

Name:

Brian Keeney

 

Title: 

Senior Vice President

 

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

By:

/s/ David A. Austin

 

Name:  David A. Austin

 

Title:  Senior Vice President

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

By:

/s/ Shannon Offen

 

Name:  Shannon Offen

 

Title:  Director

 





CREDIT AGREEMENT

(TOP  BUILD  CORP)

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK, as a

 

Lender

 

 

 

 

By:

/s/ Steven J. McCormack

 

Name:  Steven J. McCormack

 

Title:  Senior Vice President

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a

 

Lender

 

 

 

 

By:

/s/ Marty McDonald

 

Name:  Marty McDonald

 

Title:  AVP

 

 

 

 

CREDIT AGREEMENT

(TOP  BUILD  CORP)

--------------------------------------------------------------------------------